 



Exhibit 10.1

EXECUTION COPY

$500,000,000 180-Day Revolving Credit Agreement

dated as of May 4, 2005

among

INTERNATIONAL LEASE FINANCE CORPORATION,
as Borrower

THE BANKS (as defined herein)

and

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND,
as Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. CERTAIN DEFINITIONS.
    1  
Section 1.1. Terms Generally
    1  
Section 1.2. Specific Terms
    1  
SECTION 2. [Reserved].
    11  
SECTION 3. LOANS AND NOTES.
    11  
Section 3.1. Agreement to Make Revolving Loans
    11  
Section 3.2. Procedure for Loans
    11  
Section 3.3. Maturity of Loans
    12  
SECTION 4. INTEREST AND FEES.
    13  
Section 4.1. Interest Rates
    13  
Section 4.2. Interest Payment Dates
    13  
Section 4.3. Setting and Notice of Loan Rates
    13  
Section 4.4. Commitment Fee
    14  
Section 4.5. Structuring Fees
    14  
Section 4.6. Computation of Interest and Fees
    14  
SECTION 5. REDUCTION OR TERMINATION OF THE COMMITMENTS; REPAYMENT; PREPAYMENTS.
    14  
Section 5.1. Voluntary Termination or Reduction of the Commitments
    14  
Section 5.2. Prepayments
    15  
Section 5.3. Term-Out Option
    15  
SECTION 6. MAKING AND PRORATION OF PAYMENTS; SET-OFF; TAXES.
    16  
Section 6.1. Making of Payments
    16  
Section 6.2. Pro Rata Treatment; Sharing
    16  
Section 6.3. Set-off
    16  
Section 6.4. Taxes, etc.
    17  
SECTION 7. INCREASED COSTS AND SPECIAL PROVISIONS FOR LIBOR RATE LOANS.
    20  
Section 7.1. Increased Costs
    20  
Section 7.2. Basis for Determining Interest Rate Inadequate or Unfair
    21  
Section 7.3. Changes in Law Rendering Certain Loans Unlawful
    22  
Section 7.4. Funding Losses
    22  
Section 7.5. Discretion of Banks as to Manner of Funding
    22  
Section 7.6. Conclusiveness of Statements; Survival of Provisions
    22  
SECTION 8. REPRESENTATIONS AND WARRANTIES.
    23  
Section 8.1. Organization, etc.
    23  
Section 8.2. Authorization; Consents; No Conflict
    23  
Section 8.3. Validity and Binding Nature
    23  

i



--------------------------------------------------------------------------------



 



              Page  
Section 8.4. Financial Statements
    24  
Section 8.5. Litigation and Contingent Liabilities
    24  
Section 8.6. Employee Benefit Plans
    24  
Section 8.7. Investment Company Act
    24  
Section 8.8. Public Utility Holding Company Act
    24  
Section 8.9. Regulation U
    25  
Section 8.10. Compliance with Applicable Laws, etc.
    25  
Section 8.11. Insurance
    25  
Section 8.12. Taxes
    25  
Section 8.13. Use of Proceeds
    25  
Section 8.14. Pari Passu
    25  
SECTION 9. COVENANTS.
    25  
Section 9.1. Reports, Certificates and Other Information
    25  
Section 9.2. Existence
    27  
Section 9.3. Nature of Business
    27  
Section 9.4. Books, Records and Access
    27  
Section 9.5. Insurance
    28  
Section 9.6. Repair
    28  
Section 9.7. Taxes
    28  
Section 9.8. Compliance
    28  
Section 9.9. Sale of Assets
    28  
Section 9.10. Consolidated Indebtedness to Consolidated Tangible Net Worth Ratio
    28  
Section 9.11. Fixed Charge Coverage Ratio
    28  
Section 9.12. Consolidated Tangible Net Worth
    29  
Section 9.13. Restricted Payments
    29  
Section 9.14. Liens
    29  
Section 9.15. Use of Proceeds
    31  
SECTION 10. CONDITIONS TO LENDING.
    31  
Section 10.1. Conditions Precedent to All Loans
    31  
Section 10.2. Conditions to the Availability of the Commitments
    32  
SECTION 11. EVENTS OF DEFAULT AND THEIR EFFECT.
    33  
Section 11.1. Events of Default
    33  
Section 11.2. Effect of Event of Default
    35  
SECTION 12. THE AGENT.
    35  
Section 12.1. Authorization
    35  
Section 12.2. Indemnification
    35  
Section 12.3. Action on Instructions of the Required Banks
    36  
Section 12.4. Payments
    36  
Section 12.5. Exculpation
    37  
Section 12.6. Credit Investigation
    37  
Section 12.7. Bank of Scotland and Affiliates
    38  
Section 12.8. Resignation
    38  
Section 12.9. The Register; the Notes
    38  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 13. GENERAL.
    39  
Section 13.1. Waiver; Amendments
    39  
Section 13.2. Notices.
    40  
Section 13.3. Computations
    40  
Section 13.4. Assignments; Participations
    40  
Section 13.5. Costs, Expenses and Taxes
    43  
Section 13.6. Indemnification
    44  
Section 13.7. Regulation U
    44  
Section 13.8. Removal of Banks; Substitution of Banks.
    44  
Section 13.9. Captions
    46  
Section 13.10. Governing Law; Severability
    46  
Section 13.11. Counterparts; Effectiveness
    46  
Section 13.12. Further Assurances
    47  
Section 13.13. Successors and Assigns
    47  
Section 13.14. Waiver of Jury Trial
    47  
Section 13.15. No Fiduciary Relationship
    47  
Section 13.16. USA PATRIOT Act
    47  

SCHEDULES AND EXHIBITS

     
Schedule I
  Schedule of Banks (Sections 1.2, 3.1, 13.4.1 and 13.8)
Schedule II
  Address for Notices (Section 13.2)
Exhibit A
  Form of Revolving Loan Request (Section 3.2(a))
Exhibit B
  Form of Note (Sections 1.2 and 3.4)
Exhibit C
  Fixed Charge Coverage Ratio 12/31/04 (Sections 1.2 and 9.11)
Exhibit D
  Form of Opinion of the General Counsel of the Company (Section 10.2.5)
Exhibit E
  Form of Assignment and Assumption Agreement (Section 13.4.1)

iii



--------------------------------------------------------------------------------



 



180-DAY REVOLVING CREDIT AGREEMENT

     180-DAY REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of May 4,
2005, among INTERNATIONAL LEASE FINANCE CORPORATION, a California corporation
(herein called the “Company”), the financial institutions listed on the
signature pages hereof (herein, together with their respective successors and
assigns, collectively called the “Banks” and individually each called a “Bank”)
and THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND (herein, in its individual
corporate capacity, together with its successors and assigns, called “Bank of
Scotland”), as administrative agent for the Banks (herein, in such capacity,
together with its successors and assigns in such capacity, called the “Agent”).

W I T N E S S E T H:

     WHEREAS, the Company has requested the Banks to lend up to $500,000,000 to
the Company on a 180-day revolving basis for general corporate purposes;

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

     SECTION 1. CERTAIN DEFINITIONS.

     Section 1.1. Terms Generally. The definitions ascribed to terms in this
Section 1 and elsewhere in this Agreement shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The words “hereby”, “herein”,
“hereof”, “hereunder” and words of similar import refer to this Agreement as a
whole (including any exhibits and schedules hereto) and not merely to the
specific section, paragraph or clause in which such word appears. All references
herein to Sections, Exhibits and Schedules shall be deemed references to
Sections of and Exhibits and Schedules to this Agreement unless the context
shall otherwise require.

     Section 1.2. Specific Terms. When used herein, the following terms shall
have the following meanings:

     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such first Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through ownership of stock, by contract or otherwise.

     “Agent” — see Preamble.

     “Aggregate Commitment” means $500,000,000, as reduced by any reduction in
the Commitments made from time to time pursuant to Section 5.1 or Section 13.8.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-2-

     “Agreement” — see Preamble.

     “AIG” means American International Group, Inc., a Delaware corporation.

     “Assignee” — see Section 13.4.1.

     “Authorized Officer” of the Company means any of the Chairman of the Board,
the President, the Vice Chair and Chief Financial Officer, the Treasurer, the
Controller and the Assistant Controller of the Company.

     “Bank” — see Preamble.

     “Bank of Scotland” – see Preamble.

     “Bank Parties” — see Section 13.6.

     “Base LIBOR” means, with respect to any Loan Period for a LIBOR Rate Loan,
(a) the rate per annum for Dollar deposits approximately equal to the principal
amount of the LIBOR Rate Loans for which LIBOR is being determined and with
maturities comparable to the Loan Period for which such rate would apply, which
appears on the Telerate Page 3750 (the “Telerate Page”) at approximately
11:00 A.M., London time, on the day that is two Business Days prior to the first
day of such Loan Period and (b) if no such rate so appears on the Telerate Page
3750, the rate per annum determined by the Agent to be the rate of interest
communicated by the Reference Bank to the Agent as the rate at which Dollar
deposits are offered to the Reference Bank by leading banks in the London
interbank deposit market at approximately 11:00 a.m., London time, on the second
full Business Day preceding the first day of such Loan Period in an amount
substantially equal to the amount of such LIBOR Rate Loan for the Reference Bank
and for a period equal to such Loan Period.

     “Base Rate” means a fluctuating interest rate per annum, as shall be in
effect from time to time, which rate per annum shall on any day be equal to the
higher of, (a) the rate of interest announced publicly by The Governor and
Company of the Bank of Scotland in New York, New York, from time to time, as The
Governor and Company of the Bank of Scotland’s base rate; and (b) the Federal
Funds Rate for such day plus 1/2 of 1% per annum.

     “Base Rate Loan” means any Loan which bears interest at the Base Rate.

     “Business Day” means any day of the year on which banks are open for
commercial banking business in the City of New York, Los Angeles and London.

     “Capitalized Lease” means any lease under which any obligations of the
lessee are, or are required to be, capitalized on a balance sheet of the lessee
in accordance with generally accepted accounting principles in the United States
of America.

     “Capitalized Rentals” means, as of the date of any determination, the
amount at which the obligations of the lessee, due and to become due under all
Capitalized Leases under

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-3-

which the Company or any Subsidiary is a lessee, are reflected as a liability on
a consolidated balance sheet of the Company and its Subsidiaries.

     “Closing Date” – see Section 10.2.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Commitments” means, collectively, the Banks’ commitments to make Loans
hereunder; and “Commitment” as to any Bank means the amount set forth opposite
such Bank’s name on Schedule I (as reduced in accordance with Section 5.1, or as
periodically revised in accordance with Section 13.4 or Section 13.8).

     “Company” — see Preamble.

     “Consolidated Indebtedness” means, as of the date of any determination, the
total amount of Indebtedness less the amount of current and deferred income
taxes and rentals received in advance of the Company and its Subsidiaries
determined on a consolidated basis in accordance with generally accepted
accounting principles in the United States of America, and excluding adjustments
in relation to Indebtedness denominated in any currency other than Dollars and
any related derivative liability, in each case to the extent arising from
currency fluctuations (such exclusions to apply only to the extent the resulting
liability is hedged by the Company or such Subsidiary).

     “Consolidated Tangible Net Assets” means, as of the date of any
determination, the total amount of assets (less depreciation and valuation
reserves and other reserves and items deductible from the gross book value of
specific asset amounts under generally accepted accounting principles) which
under generally accepted accounting principles would be included on a balance
sheet of the Company and its Subsidiaries, after deducting therefrom (i) all
liability items except Indebtedness (whether incurred, assumed or guaranteed)
for borrowed money maturing by its terms more than one year from the date of
creation thereof or which is extendible or renewable at the sole option of the
obligor in such manner that it may become payable more than one year from the
date of creation thereof, shareholder’s equity and reserves for deferred income
taxes and (ii) all good will, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, which in each case would be so
included on such balance sheet.

     “Consolidated Tangible Net Worth” means, as of the date of any
determination, the total of shareholders’ equity (including capital stock,
additional paid-in capital and retained earnings after deducting treasury
stock), less the sum of the total amount of goodwill, organization expenses,
unamortized debt issue costs (determined on an after-tax basis), deferred assets
other than prepaid insurance and prepaid taxes, the excess of cost of shares
acquired over book value of related assets, surplus resulting from any
revaluation write-up of assets subsequent to December 31, 2002 and such other
assets as are properly classified as intangible assets, all determined in
accordance with generally accepted accounting principles in the United States of
America consolidating the Company and its Subsidiaries.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-4-

     “Covered Taxes” means all Taxes, including all liabilities (including,
without limitation, any penalties, interest and other additions to tax) with
respect thereto, other than the following Taxes, including all liabilities
(including, without limitation, any penalties, interest and other additions to
tax) with respect thereto: (i) Taxes imposed on the net income or capital of the
Agent, a Bank, Assignee or Participant under this Agreement and franchise taxes
imposed in lieu thereof (including without limitation branch profits taxes,
minimum taxes and taxes computed under alternative methods, at least one of
which is based on net income (collectively referred to as “net income taxes”))
by (A) the jurisdiction under the laws of which such Agent, Bank, Assignee or
Participant under this Agreement is organized or resident for tax purposes or
any political subdivision thereof or (B) the jurisdiction of such Agent, Bank,
Assignee or Participant’s applicable lending office or any political subdivision
thereof or (C) any jurisdiction with which such Agent, Bank, Assignee or
Participant has any present or former connection (other than solely by virtue of
being a Bank under this Agreement), (ii) any Taxes to the extent that they are
in effect and would apply to a payment to such Agent, Bank, Assignee or
Participant as of the date of a change in the jurisdiction of such Agent, Bank,
Assignee or Participant’s applicable lending office or (iii) any Taxes that
would not have been imposed but for (A) the failure or unreasonable delay by
such Agent, Bank, Assignee or Participant, as applicable, to complete, provide,
or file and update or renew, any application forms, certificates, documents or
other evidence required from time to time, properly completed and duly executed,
to qualify for any applicable exemption from or reduction of Taxes, including,
without limitation, the certificates, documents or other evidence required under
Sections 6.4(b), 6.4(c) and 6.4(e) (unless such failure or delay results from a
change in applicable law after the Closing Date or the date of the applicable
agreement pursuant to which such Assignee or Participant, as the case may be,
acquires an interest under this Agreement, which precludes such Agent, Bank,
Assignee or Participant, as applicable, from qualifying for such exemption or
reduction) or (B) the gross negligence or willful misconduct of such Agent,
Bank, Assignee or Participant.

     “Deutsche Bank Credit Agreement” means the $500,000,000 180-Day Revolving
Credit Agreement dated as of April 15, 2005 among the Borrower, the lenders
party thereto and Deutsche Bank AG New York Branch, as Agent, as amended or
otherwise modified from time to time, a true copy of which the Company has
provided to the Agent.

     “Dollar”, and “$”, refer to the lawful money of the United States of
America.

     “ECA Financing” means any subsidized financing of the acquisition of Airbus
Industrie aircraft, the repayment obligations of which will be supported by
guaranties issued by certain European government export credit agencies (the
European Credit Agency Export Finance Program) and a Company Guaranty and a
pledge of the assets of (including any rights to or interests in any reserve or
security deposit held by) each such Wholly-owned Subsidiary.

     “Eligible Assignee” means (i) any Bank, and any Affiliate of any Bank and
(ii)(a) a commercial bank organized under the laws of the United States of
America or any State thereof, (b) a savings and loan association or savings bank
organized under the laws of the United States of America or any State thereof,
(c) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided that (1) such bank is acting through a
branch or agency located in the United States of America or (2) such bank
organized

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-5-

under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country and (d) a
finance company, insurance company, mutual fund, leasing company or other
financial institution or fund (whether a corporation, partnership or other
entity) which is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business, and having total assets
in excess of $150,000,000.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

     “ERISA Affiliate” means any corporation, trade or business that is, along
with the Company or any Subsidiary, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
sections 414(b) and 414(c), respectively, of the Code or Section 4001 of ERISA.

     “Eurodollar Reserve Percentage” means for any day in any Loan Period for
any LIBOR Rate Loan that percentage in effect on such day as prescribed by the
Board of Governors of the Federal Reserve System (or any successor thereto) or
other U.S. government agency for determining the reserve requirement (including,
without limitation, any marginal, basic, supplemental or emergency reserves) for
a member bank of the Federal Reserve System in New York City with deposits
exceeding one billion dollars in respect of eurocurrency funding liabilities.
LIBOR shall be adjusted automatically on and as of the effective date of any
change in the Eurodollar Reserve Percentage.

     “Event of Default” means any of the events described in Section 11.1.

     “Eximbank” means the Export-Import Bank of the United States of America.

     “Existing Litigation” — see Section 10.1.3.

     “FASB 13” means the Statement of Financial Accounting Standards No. 13
(Accounting for Leases) as in effect on the date hereof.

     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

     “Fixed Charge Coverage Ratio” on the last day of any quarter of any fiscal
year of the Company means the ratio for the period of four fiscal quarters
ending on such day of earnings to combined fixed charges and preferred stock
dividends referred to in Paragraph (d)(1) of Item 503 of Regulation S-K of the
Securities and Exchange Commission, as amended from time to time, and determined
pursuant to Instructions to paragraph 503(d) of such Item 503 with

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-6-

the Company as “registrant” (such ratio for the four fiscal quarters ended
December 31, 2003 is attached hereto as Exhibit C); provided, however, that if
the Required Banks in their reasonable discretion determine that amendments to
Regulation S-K subsequent to the date hereof substantially modify the provisions
of such Item 503, “Fixed Charge Coverage Ratio” shall have the meaning
determined by this definition without regard to any such amendments.

     “Funding Date” means the date on which any Loan is scheduled to be
disbursed.

     “Funding Office” means, with respect to any Bank, any office or offices of
such Bank or Affiliate or Affiliates of such Bank through which such Bank shall
fund or shall have funded any Loan. A Funding Office may be, at such Bank’s
option, either a domestic or foreign office of such Bank or a domestic or
foreign office of an Affiliate of such Bank.

     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

     “Guaranties” by any Person means, without duplication, all obligations
(other than endorsements in the ordinary course of business of negotiable
instruments for deposit or collection) of such Person guaranteeing or in effect
guaranteeing any Indebtedness, dividend or other obligation of any other Person
(the “Primary Obligor”) in any manner, whether directly or indirectly,
including, without limitation, all obligations incurred through an agreement,
contingent or otherwise, by such Person: (a) to purchase such Indebtedness or
obligation or any property or assets constituting security therefor, (b) to
advance or supply funds (i) for the purchase or payment of such Indebtedness or
obligation or (ii) to maintain working capital or other balance sheet condition
or otherwise to advance or make available funds for the purchase or payment of
such Indebtedness or obligation, (c) to lease property or to purchase securities
or other property or services primarily for the purpose of assuring the owner of
such Indebtedness or obligation of the ability of the Primary Obligor to make
payment of the Indebtedness or obligation or (d) otherwise to assure the owner
of the Indebtedness or obligation of the Primary Obligor against loss in respect
thereof; provided, however, that the obligation described in clause (c) shall
not include (i) obligations of a buyer under an agreement with a seller to
purchase goods or services entered into in the ordinary course of such buyer’s
and seller’s businesses unless such agreement requires that such buyer make
payment whether or not delivery is ever made of such goods or services and
(ii) remarketing agreements where the remaining debt on an aircraft does not
exceed the aircraft’s net book value, determined in accordance with industry
standards, except that clause (c) shall apply to the amount of remaining debt
under a remarketing agreement that exceeds the net book value of the aircraft.
For the purposes of all computations made under this Agreement, a Guaranty in
respect of any Indebtedness for borrowed money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for borrowed
money which has been guaranteed, and a Guaranty in respect of any other
obligation or liability or any dividend shall be deemed to be Indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.

     “Indebtedness” of any Person means and includes, without duplication, all
obligations of such Person which in accordance with generally accepted
accounting principles in

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-7-

the United States of America shall be classified upon a balance sheet of such
Person as liabilities of such Person, and in any event shall include all:

     (a) obligations of such Person for borrowed money or which have been
incurred in connection with the acquisition of property or assets (other than
security and other deposits on flight equipment),

     (b) obligations secured by any Lien or other charge upon property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such obligations,

     (c) obligations created or arising under any conditional sale, or other
title retention agreement with respect to property acquired by such Person,
notwithstanding the fact that the rights and remedies of the seller, lender or
lessor under such agreement in the event of default are limited to repossession
or sale of property,

     (d) Capitalized Rentals of such Person under any Capitalized Lease,

     (e) obligations evidenced by bonds, debentures, notes or other similar
instruments, and

     (f) Guaranties by such Person, to the extent required pursuant to the
definition thereof.

     “Indemnified Liabilities” — see Section 13.6.

     “LIBOR” means, with respect to any Loan Period the rate per annum (rounded
to the nearest 1/100 of 1% or, if there is no nearest 1/100 of 1%, to the next
higher 1/100 of 1%), determined pursuant to the following formula:

      LIBOR=   Base LIBOR       (1 – Eurodollar Reserve Percentage)

     “LIBOR Rate” means (i) with respect to Revolving Loans that are LIBOR Rate
Loans, LIBOR plus 0.40% per annum, and (ii) with respect to Term Loans that are
LIBOR Rate Loans, LIBOR plus 1.85% per annum.

     “LIBOR Rate Loan” means any Loan which bears interest at a LIBOR Rate.

     “Lien” means any mortgage, pledge, lien, security interest or other charge,
encumbrance or preferential arrangement, including the retained security title
of a conditional vendor or lessor. For avoidance of doubt, the parties hereto
acknowledge that the filing of a financing statement under the Uniform
Commercial Code does not, in and of itself, give rise to a Lien.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-8-

     “Litigation Actions” means all litigation, claims and arbitration
proceedings, proceedings before any Governmental Authority or investigations
which are pending or, to the knowledge of the Company, threatened against, or
affecting, the Company or any Subsidiary.

     “Loan Period” means, with respect to any LIBOR Rate Loan, the period
commencing on such Loan’s Funding Date and ending 1, 2, 3 or 6 months thereafter
as selected by the Company pursuant to Section 3.2(a); provided, however, that:

     (a) if a Loan Period would otherwise end on a day which is not a Business
Day, such Loan Period shall end on the next succeeding Business Day (unless, in
the case of a LIBOR Rate Loan, such next succeeding Business Day would fall in
the next succeeding calendar month, in which case such Loan Period shall end on
the next preceding Business Day),

     (b) in the case of a Loan Period for any LIBOR Rate Loan, if there exists
no day numerically corresponding to the day such Loan was made in the month in
which the last day of such Loan Period would otherwise fall, such Loan Period
shall end on the last Business Day of such month, and

     (c) on the date of the making of any Loan by a Bank, the Loan Period for
such Loan shall not extend beyond the Termination Date (or the date contemplated
by Section 5.3 if the Term-Out Option is in effect).

     “Loans” means, collectively, the Revolving Loans and the Term Loans and,
individually, any Revolving Loan or Term Loan.

     “Material Adverse Effect” means (i) any material adverse effect on the
business, properties, condition (financial or otherwise) or operations of the
Company and its Subsidiaries, taken as a whole since any stated reference date
or from and after the date of determination, as the case may be, (ii) any
material adverse effect on the ability of the Company to perform its material
obligations hereunder and under the Notes or (iii) any material adverse effect
on the legality, validity, binding effect or enforceability of any material
provision of this Agreement or any Note.

     “Multiemployer Plan” has the meaning assigned to such term in Section 3(37)
of ERISA.

     “Net Available Proceeds” means, with respect to any Debt Incurrence, the
aggregate amount of all cash received by the Company and its Subsidiaries in
respect of such Debt Incurrence net of reasonable expenses incurred by the
Company and its Subsidiaries in connection therewith.

     “New Litigation” — see Section 10.1.3.

     “Note” means a promissory note of the Company, substantially in the form of
Exhibit B, payable to a Bank, duly completed, evidencing Loans by such Bank to
the Company,

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-9-

as such note may be amended, modified or supplemented or supplanted pursuant to
Section 13.4.1 from time to time.

     “Notice Office” means the office of the Agent which, as of the date hereof,
is located at 155 Bishopsgate, Level 7, London EC2M 3YB; Attention: Carl Irvine,
Telecopy Number: 020 7012 9455; Telephone Number: 020 7012 9289.

     “Participant” — see Section 13.4.2.

     “Payment Office” means the office of the Agent which, as of the date
hereof, is at 155 Bishopsgate, Level 7, London EC2M 3YB.

     “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

     “Percentage” means as to any Bank the ratio, expressed as a percentage,
that such Bank’s Commitment as set forth opposite such Bank’s name on
Schedule I, as periodically revised in accordance with Section 13.4 or 13.8,
bears to the Aggregate Commitment or, if the Commitments have been terminated,
the ratio, expressed as a percentage, that the aggregate principal amount of
such Bank’s outstanding Loans bears to the aggregate principal amount of all
outstanding Loans.

     “Person” means an individual or a corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
government (or an agency or political subdivision thereof) or other entity of
any kind.

     “Plan” means, at any date, any employee pension benefit plan (as defined in
section 3(2) of ERISA) which is subject to Title IV of ERISA (other than a
Multiemployer Plan) and to which the Company or any ERISA Affiliate may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under section 4069 of ERISA.

     “Reference Bank” means the principal London branch of The Governor and
Company of the Bank of Scotland.

     “Reportable Event” means an event described in Section 4043(c) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under subsection         .22, .23, .25, .27 or .28 of PBGC
Regulation Section 4043.

     “Required Banks” means Banks having an aggregate Percentage of 51% or more.

     “Revolving Loan” — see Section 3.1.

     “Revolving Loan Request” — see Section 3.2(a).

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-10-

     “Significant Subsidiary” means any Subsidiary which is so defined pursuant
to Rule 1-02 of Regulation S-X promulgated by the Securities and Exchange
Commission.

     “Subsidiary” means any Person of which or in which the Company and its
other Subsidiaries own directly or indirectly 50% or more of:

     (a) the combined voting power of all classes of stock having general voting
power under ordinary circumstances to elect a majority of the board of directors
of such Person, if it is a corporation,

     (b) the capital interest or profits interest of such Person, if it is a
partnership, joint venture or similar entity, or

     (c) the beneficial interest of such Person, if it is a trust, association
or other unincorporated organization.

     “Successor Bank” — see Section 13.8(c).

     “Taxes” with respect to any Person means income, excise and other taxes,
and all assessments, imposts, duties and other governmental charges or levies,
imposed upon such Person, its income or any of its properties, franchises or
assets by any Governmental Authority.

     “Telerate Page” – see “Base LIBOR”.

     “Terminating Bank” — see Section 13.8(c).

     “Termination Date” means, with respect to any Bank, the earliest to occur
of (i) October 31, 2005 or if such day is not a Business Day, the next preceding
Business Day, (ii) the date on which the Commitments shall terminate pursuant to
Section 11.2 or the Commitments shall be reduced to zero pursuant to Section 5.1
and (iii) the date specified as such Bank’s Termination Date pursuant to
Section 13.8(a), or, if such day is not a Business Day, the next preceding
Business Day; in all cases, subject to the provisions of Section 13.8(c).

     “Term Loans” — see Section 5.3.

     “Term-Out Option” means the option of the Company to convert the Revolving
Loans to Term Loans as defined in and contemplated by Section 5.3.

     “Unmatured Event of Default” means any event which if it continues uncured
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.

     “Wholly-owned Subsidiary” means any Person of which or in which the Company
and its other Wholly-owned Subsidiaries own directly or indirectly 100% of:

     (a) the issued and outstanding shares of stock (except shares required as
directors’ qualifying shares),

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-11-

     (b) the capital interest or profits interest of such Person, if it is a
partnership, joint venture or similar entity, or

     (c) the beneficial interest of such Person, if it is a trust, association
or other unincorporated organization.

     SECTION 2. [RESERVED].

     SECTION 3. LOANS AND NOTES.

     Section 3.1. Agreement to Make Revolving Loans. On the terms and subject to
the conditions of this Agreement, each Bank, severally and for itself alone,
agrees to make loans on a revolving basis (herein collectively called “Revolving
Loans” and individually each called a “Revolving Loan”) from time to time from
the date hereof until such Bank’s Termination Date in such Bank’s Percentage of
such aggregate amounts as the Company may from time to time request as provided
in Section 3.2; provided, that (a) the aggregate principal amount of all
outstanding Revolving Loans of any Bank shall not at any time exceed the amount
set forth opposite such Bank’s name on Schedule I (as reduced in accordance with
Section 5.1, Section 13.4 or Section 13.8), (b) the aggregate principal amount
of all outstanding Loans of all Banks shall not at any time exceed the then
Aggregate Commitment and (c) the aggregate outstanding principal amount of Loans
shall not at any time exceed the aggregate outstanding principal amount of loans
to the Company under the Deutsche Bank Credit Agreement at such time. Within the
limits of this Section 3.1, the Company may from time to time borrow, prepay and
reborrow Revolving Loans on the terms and conditions set forth in this
Agreement.

     Section 3.2. Procedure for Loans.

     (a) Revolving Loan Requests. The Company shall give the Agent irrevocable
telephonic notice at the Notice Office (promptly confirmed in writing on the
same day), not later than 10:30 a.m., New York City time, at least three
Business Days prior to the Funding Date of each requested Revolving Loan (each
of which shall, subject to Sections 4.3(b), 7.2 and 7.3, be a LIBOR Rate Loan)
and the Agent shall promptly advise each Bank thereof and, if the Telerate Page
is not available, request the Reference Bank to notify the Agent of its
applicable rate (as contemplated in the definition of LIBOR). Each such notice
to the Agent (a “Revolving Loan Request”) shall be substantially in the form of
Exhibit A and shall specify (i) the Funding Date (which shall be a Business
Day), (ii) the aggregate amount of the Revolving Loans requested (in an amount
permitted under clause (b) below), and (iii) the Loan Period therefor (subject
to the limitations set forth in the definition of Loan Period).

     (b) Amount and Increments of Loans. Each Revolving Loan Request shall
contemplate Revolving Loans in a minimum aggregate amount of $10,000,000 or a
higher integral multiple of $1,000,000, not to exceed in the aggregate (for all
requested Revolving

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-12-

Loans) the amount of the Aggregate Commitment which shall be available on the
Funding Date requested in such Loan Request.

     (c) Funding of Loans.

     (i) Not later than 1:30 p.m., New York City time, on the Funding Date of a
Revolving Loan, each Bank shall, subject to this Section 3.2(c), provide the
Agent at its Notice Office with immediately available funds covering such Bank’s
Revolving Loan (provided, that a Bank’s obligation to provide funds to the Agent
shall be deemed satisfied by such Bank’s delivery to the Agent at its Notice
Office not later than 1:30 p.m., New York City time, of a SWIFT MT 202 Transfer
or Federal Reserve wire confirmation number covering the proceeds of such Bank’s
Revolving Loan) and the Agent shall pay over such funds to the Company not later
than 2:00 p.m., New York City time, on such day if the Agent shall have received
the documents required under Section 10 with respect to such Revolving Loan and
the other conditions precedent to the making of such Revolving Loan shall have
been satisfied not later than 10:00 a.m., New York City time, on such day. If
the Agent does not receive such documents or such other conditions precedent
have not been satisfied prior to such time, then (A) the Agent shall not pay
over such funds to the Company, (B) the Company’s Revolving Loan Request related
to such Loan shall be deemed cancelled in its entirety, (C) the Company shall be
liable to each Bank in accordance with Section 7.4 and (D) the Agent shall
return the amount previously provided to the Agent by each Bank on the next
following Business Day.

     (ii) The Company agrees, notwithstanding its previous delivery of any
documents required under Section 10 with respect to a particular Loan,
immediately to notify the Agent of any failure by it to satisfy the conditions
precedent to the making of such Loan. The Agent shall be entitled to assume,
after it has received each of the documents required under Section 10 with
respect to a particular Loan, that each of the conditions precedent to the
making of such Loan has been satisfied absent actual knowledge to the contrary
received by the Agent prior to the time of the receipt of such documents. Unless
the Agent shall have notified the Banks prior to 10:30 a.m., New York City time,
on the Funding Date of any Loan that the Agent has actual knowledge that the
conditions precedent to the making of such Loan have not been satisfied, the
Banks shall be entitled to assume that such conditions precedent have been
satisfied.

     (d) Repayment of Loans. If any Bank is to make a Revolving Loan hereunder
on a day on which the Company is to repay (or has elected to prepay, pursuant to
Section 5.2(a)) all or any part of any outstanding Revolving Loan held by such
Bank, the proceeds of such new Revolving Loan shall be applied to make such
repayment and only an amount equal to the positive difference, if any, between
the amount being borrowed and the amount being repaid shall be requested by the
Agent to be made available by such Bank to the Agent as provided in
Section 3.2(c).

     Section 3.3. Maturity of Loans. Each Revolving Loan made by a Bank shall
mature on the last day of the Loan Period applicable to such Revolving Loan, but
in no event later than the Termination Date for such Bank (or the date
contemplated by Section 5.3 if the Term-Out Option is in effect).

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-13-

     SECTION 4. INTEREST AND FEES.

     Section 4.1. Interest Rates. The Company hereby promises to pay interest on
the unpaid principal amount of each Loan for the period commencing on the
Funding Date for such Loan until such Loan is paid in full at a rate per annum
equal to the LIBOR Rate applicable to the Loan Period for such Loan; provided,
however, that after the maturity of any Loan (whether by acceleration or
otherwise), such Loan shall bear interest on the unpaid principal amount thereof
at a rate per annum (calculated on the basis of a 360-day year for the actual
number of days involved) equal to the Base Rate from time to time in effect (but
not less than the interest rate in effect for such Loan immediately prior to
maturity) plus 1% per annum; and provided, further, that any Loan that is,
pursuant to Section 4.3(b), 7.2 or 7.3, made as a Base Rate Loan shall bear
interest at the Base Rate from time to time in effect (or, if applicable, at the
higher rate provided in the foregoing proviso).

     Section 4.2. Interest Payment Dates. Except for Base Rate Loans, as to
which accrued interest shall be payable on the last day of each calendar quarter
and on the Termination Date (or the date contemplated by Section 5.3 if the
Term-Out Option is in effect), accrued interest on each Loan shall be payable in
arrears on the last day of the Loan Period therefor and, with respect to each
LIBOR Rate Loan with a Loan Period of six months, on the day that is three
months after the first day of such Loan Period (or, if there is no day in such
third month numerically corresponding to such first day of the Loan Period, on
the last Business Day of such month). After the maturity of any Loan, accrued
interest on such Loan shall be payable on demand. If any interest payment date
falls on a day that is not a Business Day, such interest payment date shall be
postponed to the next succeeding Business Day and the interest paid shall cover
the period of postponement (except that if the Loan is a LIBOR Rate Loan and the
next succeeding Business Day falls in the next succeeding calendar month, such
interest payment date shall be the immediately preceding Business Day).

     Section 4.3. Setting and Notice of Loan Rates. (a) The applicable interest
rate for each Loan hereunder shall be determined by the Agent and notice thereof
shall be given by the Agent promptly to the Company and to each Bank. Each
determination of the applicable interest rate by the Agent shall be conclusive
and binding upon the parties hereto in the absence of demonstrable error.

     (b) In the case of LIBOR Rate Loans, the Reference Bank agrees to use its
best efforts to notify the Agent in a timely fashion of its applicable rate
after the Agent’s request (if any) therefor under Section 3.2(a) (as
contemplated in the definition of LIBOR). If as to any Loan Period for any Loan
the Telerate Page is not available and the Reference Bank is unable or for any
reason fails to notify the Agent of its applicable rate by 11:30 a.m., New York
City time, two Business Days before the Funding Date for such Loan, then the
applicable LIBOR Rate shall be determined by the Agent on the basis of the rate
or rates of interest at which Dollar deposits are offered by the London branch
of another bank or banks selected by the Agent. If the Telerate Page is not
available and Agent is unable to determine such rate or rates of such other
bank(s) prior to 11:30 a.m., New York City time, two Business Days before such
Funding Date, then (i) the Agent shall promptly notify the other parties thereof
and (ii) at the option of the Company, the Revolving Loan Request delivered by
the Company pursuant to Section 3.2(a) with respect to

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-14-

such Funding Date shall be cancelled or the Revolving Loans requested in such
Revolving Loan Request shall be made as Base Rate Loans.

     (c) The Agent shall, upon written request of the Company or any Bank,
deliver to the Company or such Bank a statement showing the computations used by
the Agent in determining the interest rate applicable to any LIBOR Rate Loan.

     Section 4.4. Commitment Fee. The Company agrees to pay to the Agent for the
accounts of the Banks pro rata in accordance with their respective Percentages
an annual commitment fee equal to 0.08% per annum of the average daily unused
amount of the Aggregate Commitment. Such commitment fee shall be payable
quarterly in arrears on the last Business Day of March, June, September and
December of each year (beginning with the last Business Day of December, 2004)
until the Commitments have expired or have been terminated and on the date of
such expiration or termination (and, in the case of any Terminating Bank, such
Bank’s Termination Date), in each case for the period then ending for which such
commitment fee has not previously been paid.

     Section 4.5. Structuring Fees. The Company agrees promptly to pay to the
Agent for the account of each Bank such fees as have been agreed to by the
Company and the Banks.

     Section 4.6. Computation of Interest and Fees. Interest on LIBOR Rate
Loans, and commitment fees shall be computed for the actual number of days
elapsed on the basis of a 360-day year; and interest on Base Rate Loans shall be
computed for the actual number of days elapsed on the basis of a 365/366 day
year, as the case may be. The interest rate applicable to each LIBOR Rate Loan
and Base Rate Loan, and (to the extent applicable) after the maturity of any
other type of Loan, the interest rate applicable to such Loan, shall change
simultaneously with each change in the LIBOR Rate or the Base Rate, as
applicable.

     SECTION 5. REDUCTION OR TERMINATION OF THE COMMITMENTS; REPAYMENT;
PREPAYMENTS.

     Section 5.1. Voluntary Termination or Reduction of the Commitments. The
Company may at any time on at least 5 days’ prior irrevocable notice received by
the Agent (which shall promptly on the same day or on the next Business Day
advise each Bank thereof) permanently reduce the amount of the Commitments (such
reduction to be pro rata among the Banks according to their respective
Percentages) to an amount not less than the aggregate principal amount of all
outstanding Loans. Any such reduction shall be in the amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof. Concurrently with any such
reduction, the Company shall prepay the principal of any Loans outstanding to
the extent that the aggregate amount of such Loans outstanding shall then exceed
the Aggregate Commitment, as so reduced. The Company may from time to time on
like irrevocable notice terminate the Commitments upon payment in full of all
Loans, all interest accrued thereon, all fees and all other obligations of the
Company hereunder.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-15-

     Section 5.2. Prepayments.

     (a) Voluntary Prepayments. The Company may voluntarily prepay Loans without
premium or penalty, except as may be required pursuant to subsection (v) below,
in whole or in part; provided, that (i) each voluntary prepayment under this
Section 5.2(a) shall be in an aggregate principal amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, (ii) except for the voluntary
prepayment of the aggregate amount of all Loans outstanding, no such prepayment
shall result in there being less than $10,000,000 in Loans outstanding in the
aggregate, and (iii) the Company shall give the Agent at its Notice Office
(which shall promptly advise each Bank) not less than three Business Days’ prior
notice thereof specifying the Loans to be prepaid and the date and amount of any
voluntary prepayment.

     (b) Mandatory Prepayments. If at any time during the period beginning on
the date hereof and ending on the Termination Date, the Company makes a
prepayment or payment under the Deutsche Bank Credit Agreement which causes the
aggregate outstanding principal amount of Loans to exceed the aggregate
outstanding principal amount of loans to the Company under the Deutsche Bank
Credit Agreement at such time, the Company shall prepay the Loans in a minimum
aggregate amount equal to such excess on the last day of the Loan Period for
each Loan to be prepaid, in the case of LIBOR Rate Loans, and on the date of
such prepayment or payment, in the case of Base Rate Loans.

     (c) Any prepayment made hereunder of principal of any Loan shall include
accrued interest to the date of prepayment on the principal amount being
prepaid, and any prepayment of a LIBOR Rate Loan shall be subject to the
provisions of Section 7.4.

     Section 5.3. Term-Out Option. The Company may, by notice to the Agent not
less than 10 days prior to the then-effective Termination Date, subject to the
conditions set forth below in this Section 5.3, elect to convert the aggregate
outstanding principal amount of the Revolving Loans of each Bank as of such
then-effective Termination Date to a term loan of such Bank in said amount
(herein collectively called “Term Loans” and individually each called a “Term
Loan”). Each Term Loan shall bear interest, from and including such
then-effective Termination Date until the payment thereof in full, at a rate per
annum equal to (x) in the case such Term Loan is a Base Rate Loan, the Base Rate
from time to time in effect and (y) in the case such Term Loan is a LIBOR Rate
Loan, the LIBOR Rate applicable to the Loan Period for such Term Loan, and in
each case shall otherwise constitute a Loan for all purposes of this Agreement.
The Company agrees to repay to the Agent for account of the Banks the unpaid
principal amount of the Term Loans on the date 364 days after such
then-effective Termination Date or, if such date is not a Business Day, the
immediately preceding Business Day (and any outstanding Note shall be deemed
amended accordingly). Once repaid or prepaid (other than as contemplated by
Section 3.2(d)), Term Loans cannot be reborrowed. Anything in this Section 5.3
to the contrary notwithstanding, any such conversion shall be subject to the
conditions precedent that (i) no Unmatured Event of Default or Event of Default
shall have occurred and be continuing on such then-effective Termination Date
and (ii) the representations and warranties made by the Company in Section 8
shall be true on and as of such then-effective Termination Date with the same
force and effect as if made on and as of such date. Each notice of conversion
delivered by the Company in accordance with this Section 5.3 shall constitute a
certification by

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-16-

the Company to the effect set forth in the preceding sentence (both as of the
date of such notice and, unless the Company, after delivery of such notice,
otherwise notifies the Agent prior to such then-effective Termination Date, as
of such date). Notwithstanding anything in this Agreement to the contrary,
commitment fees contemplated by Section 4.4 shall cease to accrue after the
effectiveness of the Term-Out Option.

     SECTION 6. MAKING AND PRORATION OF PAYMENTS; SET-OFF; TAXES.

     Section 6.1. Making of Payments. Except as provided in Section 3.2(d),
payments (including those made pursuant to Section 5.1) of principal of, or
interest on, the Loans and all payments of fees and any other payments required
to be made by the Company to the Agent hereunder shall be made by the Company to
the Agent in immediately available funds at its Payment Office not later than
12:00 Noon, New York City time, on the date due; and funds received after that
hour shall be deemed to have been received by the Agent on the next following
Business Day. The Agent shall promptly remit to each Bank its share (if any) of
each such payment. All payments under Section 7 and all payments required to be
made hereunder to any Person other than the Agent shall be made by the Company
when due directly to the Persons entitled thereto in immediately available
funds.

     Section 6.2. Pro Rata Treatment; Sharing.

     (a) Except as required pursuant to Section 7 or Section 13.8, each payment
or prepayment of principal of any Loans, each payment of interest on the Loans,
each payment of the commitment fee shall be allocated pro rata among the Banks
in accordance with their respective Percentages.

     (b) If any Bank or other holder of a Loan shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise)
on account of principal of, interest on or fees or other amounts with respect to
any Loan in excess of the share of payments and other recoveries (exclusive of
payments or recoveries under Section 7 or pursuant to Section 13.8) such Bank or
other holder would have received if such payment had been distributed pursuant
to the provisions of Section 6.2(a), such Bank or other holder shall purchase
from the other Banks or holders, in a manner to be specified by the Agent, such
participations in the Loans held by them as shall be necessary so that all such
payments of principal and interest with respect to the Loans shall be shared by
the Banks and other holders pro rata in accordance with their respective
Percentages; provided, however, that if all or any portion of the excess payment
or other recovery is thereafter recovered from such purchasing Bank or holder,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

     Section 6.3. Set-off. The Company agrees that the Agent, each Bank, each
Assignee and each Participant has all rights of set-off and banker’s lien
provided by applicable law, and the Company further agrees that at any time
(i) any amount owing by the Company under this Agreement is due to any such
Person or (ii) any Event of Default exists, each such

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-17-

Person may apply to the payment of any amount payable hereunder any and all
balances, credits, deposits, accounts or moneys of the Company then or
thereafter with such Person.

     Section 6.4. Taxes, etc. (a) All payments made by the Company to the Agent,
any Bank, any Assignee or any Participant under this Agreement and the Notes
shall be made without any set-off or counterclaim, and free and clear of and
without deduction for or on account of any present or future Covered Taxes now
or hereafter imposed (except to the extent that such withholding or deduction
(x) is compelled by law, (y) results from the breach, by the recipient of a
payment, of its agreement contained in Section 6.4(b), Section 6.4(c) or
Section 6.4(e) or (z) would not be required if the representation or warranty
contained in the second sentence of Section 6.4(b) were true as of the date of
this Agreement, or with respect to a Bank that becomes a Bank pursuant to
Section 13.4.1, Section 13.4.2 or Section 13.8, true at the time such Bank
becomes a Bank hereunder). If the Company is compelled by law to make any such
deductions or withholdings of any Covered Taxes it will:

     (i) pay to the relevant authorities the full amount required to be so
withheld or deducted,

     (ii) except to the extent that such withholding or deduction results from
the breach by the recipient of its agreement contained in Section 6.4(b),
Section 6.4(c) or Section 6.4(e) or, if applicable, would not be required if the
representation or warranty contained in the second sentence of Section 6.4(b)
were true as of the date of this Agreement, or with respect to a Bank that
becomes a Bank pursuant to Section 13.4.1, Section 13.4.2 or Section 13.8, true
at the time such Bank becomes a Bank hereunder, pay such additional amounts as
may be necessary in order that the net amount received by the Agent, each Bank,
each Assignee and each Participant after such deductions or withholdings
(including any required deduction or withholding on such additional amounts)
shall equal the amount such payee would have received had no such deductions or
withholdings been made, and

     (iii) promptly forward to the Agent (for delivery to such payee) an
official receipt or other documentation satisfactory to the Agent evidencing
such payment to such authorities.

     Moreover, if any Covered Taxes are directly asserted against the Agent, any
Bank, any Assignee or any Participant, such payee may pay such Covered Taxes,
and, upon receipt of an official receipt or other satisfactory documentation
evidencing such payment, the Company shall promptly pay such additional amount
(including, without limitation, any penalties, interest or reasonable expenses)
as may be necessary in order that the net amount received by such payee after
the payment of such Covered Taxes (including any Covered Taxes on such
additional amount) shall equal the amount such payee would have received had no
such Covered Taxes been asserted (provided, that the Agent, the Banks, and any
Assignee or Participant shall use reasonable efforts, to the extent consistent
with applicable laws and regulations, to minimize to the extent possible any
such Covered Taxes if they can do so without material cost or legal or
regulatory disadvantage). For purposes of this Section 6.4, a distribution
hereunder by the Agent or any Bank to or for the account of any Bank, Assignee
or Participant

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-18-

shall be deemed to be a payment by the Company. The Company’s agreement under
this Section 6.4 shall survive repayment of the Loans, cancellation of the Notes
or any termination of this Agreement.

     (b) In consideration of, and as a condition to, the Company’s undertakings
in Section 6.4(a), each Bank other than a Bank that is organized and existing
under the laws of the United States of America or any State thereof (a “Non-U.S.
Bank”) agrees to execute and deliver to the Agent at its Payment Office for
delivery to the Company, before the first scheduled payment date in each year,
(i) to the extent it acts for its own account with respect to any portion of any
sums paid or payable to such Non-U.S. Bank under this Agreement, two original
copies of United States Internal Revenue Service Forms W-8BEN, W-8ECI or W-8EXP
(or any successor forms), as appropriate, properly completed and duly executed
by such Non-U.S. Bank, and claiming complete exemption from withholding and
deduction of United States Federal Taxes, and (ii) to the extent it does not act
or has ceased to act for its own account with respect to any portion of any sums
paid or payable to such Bank under this Agreement (for example, in the case of a
typical Participation by such Non-U.S. Bank), (1) for the portion of any such
sums paid or payable with respect to which such Non-U.S. Bank acts for its own
account, two original copies of the forms or statements required to be provided
by such Non-U.S. Bank under subsection (i) of this Section 6.4(b), properly
completed and duly executed by such Non-U.S. Bank and claiming complete
exemption from withholding and deduction of United States Federal Taxes, and
(2) for the portion of any such sums paid or payable with respect to which such
Non-U.S. Bank does not act or has ceased to act for its own account, two
original copies of United States Internal Revenue Service Form W-8IMY (or any
successor forms), properly completed and duly executed by such Non-U.S. Bank,
together with any information, if any, such Non-U.S. Bank chooses to transmit
with such form, and any other certificate or statement of exemption required
under the Internal Revenue Code or the regulations issued thereunder. Each Bank
hereby (i) represents and warrants to the Company that, at the date of this
Agreement, or at the time such Bank becomes a Bank hereunder, it is entitled to
receive payments of principal and interest hereunder without deduction for or on
account of any Taxes imposed by the United States of America or any political
subdivision thereof, and (ii) acknowledges that in the event that after the date
of this Agreement or after the date that a Bank becomes a Bank hereunder, such
Bank is no longer entitled to receive payments or principal and interest
hereunder without deduction for or on account of any Taxes imposed by the United
States of America or any political subdivision thereof, such Bank will be
subject to removal pursuant to Section 13.8 hereof.

     (c) Each Non-U.S. Bank hereby agrees, from time to time after the initial
delivery by such Non-U.S. Bank of any forms or other information pursuant to
Section 6.4(b), whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Non-U.S. Bank shall promptly (and in all events,
prior to the next applicable payment date), deliver to the Agent at the Payment
Office for delivery to the Company two original copies of any renewal, amendment
or additional or successor forms, properly completed and duly executed by such
Non-U.S. Bank, together with any other certificate or statement of exemption
required by applicable law or regulation in order to (i) confirm or establish
such Non-U.S. Bank’s complete exemption from withholding and deduction of United
States Federal Taxes with respect to payments to such Bank under this Agreement
or (ii) in the case of a change in law after the date

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-19-

on which such Non-U.S. Bank became a Bank hereunder that results in a
withholding or deduction of United States Federal Taxes on payments hereunder to
such Non-U.S. Bank, establish the status of such Non-U.S. Bank as other than a
United States person for United States Federal tax purposes and, to the extent
entitled under an applicable treaty or other law, claim the benefit of a reduced
rate of withholding and deduction of United States Federal Taxes with respect to
any such payments under an applicable tax treaty of the United States of
America, or (iii) if applicable, confirm or establish that such Non-U.S. Bank
does not act for its own account with respect to any portion of any such
payments.

     (d) If the Company determines in good faith that a reasonable basis exists
for contesting a Covered Tax with respect to which the Company has paid an
additional amount under this Section 6.4, the Agent and the Banks, as
applicable, shall, subject to Section 6.4(f), cooperate with the Company in
challenging such Covered Tax at the Company’s expense if requested by the
Company (it being understood and agreed that neither the Agent nor any Bank
shall have any obligation to contest, or any responsibility for contesting, any
Tax). If the Agent or a Bank has actual knowledge that it is entitled to receive
a refund (whether by way of a direct payment or by clearly identifiable offset
to an amount otherwise owed to the relevant taxing authority) in respect of a
Covered Tax with respect to which the Company has paid an additional amount
under this Section 6.4, it shall promptly notify the Company of the availability
of such refund (unless it was made aware of such refund by the Company) and
shall, within 30 days after the receipt of a request from the Company, apply for
such refund at the Company’s expense. If the Agent or any Bank receives a refund
(whether by way of a direct payment or by clearly identifiable offset to an
amount otherwise owed to the relevant taxing authority) of any Covered Tax with
respect to which the Company has paid an additional amount under this
Section 6.4 which, in the reasonable good faith judgment of the Agent or such
Bank, as the case may be, is allocable to such payment made under this Section
6.4, the amount of such refund (together with any interest received thereon)
shall be paid to the Company, but only to the extent of the additional amounts
received from the Company, provided that, in the case of a Covered Tax the
Company was required to deduct and withhold under this Section 6.4, the Company
deducted and withheld such Covered Tax in full as and when required pursuant to
this Section 6.4, provided further, that if such refund subsequently becomes
unavailable or must be returned, this will be treated as a Covered Tax
indemnifiable under this Section 6.4.

     (e) Each Bank that is organized and existing under the laws of the United
States of America or any State thereof (a “U.S. Bank”) agrees to execute and
deliver to the Agent at the Payment Office for delivery to the Company, on or
before the date of this Agreement or on or before the date such Bank becomes a
Bank hereunder and on or before the date on which such Bank ceases to act for
its own account with respect to the applicable portion of any sums paid or
payable to such U.S. Bank and before the first scheduled payment date in each
subsequent year a copy of United States Internal Revenue Service Form W-9 (or
any successor forms) properly completed and duly executed by such U.S. Bank, and
claiming that it is organized and existing under the laws of the United States
of America or any State thereof.

     (f) Nothing contained in this Section 6.4 shall require any Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Company or any other Person.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-20-

     (g) Each Bank shall promptly notify the Company and the Agent of any event
of which it has knowledge, occurring after the date hereof, which will entitle
such Bank to receipt of additional amounts pursuant to this Section 6.4 and will
designate a different Funding Office if such designation will avoid the need
for, or reduce the amount of, such amounts and will not, in such Bank’s sole
discretion, be otherwise disadvantageous to such Bank.

     SECTION 7. INCREASED COSTS AND SPECIAL PROVISIONS FOR LIBOR RATE LOANS.

     Section 7.1. Increased Costs. (a) If after the date hereof, the adoption of
any applicable law, rule or regulation, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or any Funding Office of such
Bank) with any request or directive (whether or not having the force of law) of
any such authority, central bank or comparable agency,

     (A) shall subject any Bank (or any Funding Office of such Bank) to any tax,
duty or other charge with respect to its LIBOR Rate Loans, its Notes or its
obligation to make LIBOR Rate Loans, or shall change the basis of taxation of
payments to any Bank (or any Funding Office of such Bank) of the principal of or
interest on its LIBOR Rate Loans or any other amounts due under this Agreement
in respect of its LIBOR Rate Loans or its obligation to make LIBOR Rate Loans
(except for changes in the rate of tax on the overall net income of such Bank or
its Funding Office imposed by any Governmental Authority of the country in which
such Bank is incorporated or in which such Bank’s Funding Office is located);

     (B) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve included in the determination of additional
interest pursuant to Section 4.1), special deposit, assessment (including any
assessment for insurance of deposits) or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank (or any
Funding Office of such Bank); or

     (C) shall impose on any Bank (or any Funding Office of such Bank) any other
condition affecting its LIBOR Rate Loans, its Notes or its obligation to make or
maintain LIBOR Rate Loans;

and the result of any of the foregoing is to increase the cost to (or to impose
an additional cost on) such Bank (or any Funding Office of such Bank) of making
or maintaining any LIBOR Rate Loan, or to reduce the amount of any sum received
or receivable by such Bank (or such Bank’s Funding Office) under this Agreement
or under its Notes with respect thereto, then within 10 days after demand by
such Bank (which demand shall be accompanied by a statement setting forth the
basis of such demand), the Company shall pay directly to such Bank such
additional

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-21-

amount or amounts as will compensate such Bank for such increased cost or such
reduction (without duplication of any amounts which have been paid or
reimbursed).

     (b) If, after the date hereof, any Bank shall determine that the adoption,
effectiveness or phase-in of any applicable law, rule, guideline or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or any Funding Office of such Bank or any
Person controlling such Bank) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on the capital of such Bank or any Person controlling such Bank as a
consequence of its obligations hereunder to a level below that which such Bank
or such controlling Person could have achieved but for such adoption, change or
compliance (taking into consideration such Bank’s or such controlling Person’s
policies with respect to capital adequacy), then, from time to time, within
10 days after demand by such Bank (which demand shall be accompanied by a
statement setting forth the basis of such demand), the Company shall pay
directly to such Bank such additional amount or amounts as will compensate such
Bank or such controlling Person for such reduction.

     (c) Each Bank shall promptly notify the Company and the Agent of any event
of which it has knowledge, occurring after the date hereof, which will entitle
such Bank to compensation pursuant to this Section 7.1 and will designate a
different Funding Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in such Bank’s sole judgment, be
otherwise disadvantageous to such Bank.

     Section 7.2. Basis for Determining Interest Rate Inadequate or Unfair. If
with respect to the Loan Period for any LIBOR Rate Loan:

     (a) the Telerate Page is not available and the Agent is unable to determine
the LIBOR Rate in accordance with Section 4.3(b) and is advised by the Reference
Bank that deposits in Dollars (in the applicable amounts) are not being offered
to the Reference Bank in the relevant market for such Loan Period, or the Agent
otherwise determines (which determination shall be binding and conclusive on all
parties) that, by reason of circumstances affecting the LIBOR market, adequate
and reasonable means do not exist for ascertaining the applicable LIBOR Rate; or

     (b) the Required Banks advise the Agent that the LIBOR Rate as determined
by the Agent will not adequately and fairly reflect the cost to such Required
Banks of maintaining or funding LIBOR Rate Loans for such Loan Period, or that
the making or funding of LIBOR Rate Loans has become impracticable as a result
of an event occurring after the date of this Agreement which in such Required
Banks’ opinion materially affects LIBOR Rate Loans,

then (i) the Agent shall promptly notify the other parties thereof and (ii) so
long as such circumstances shall continue, (A) no Bank shall be under any
obligation to make any LIBOR

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-22-

Rate Loan and (B) and any Loan to be made by a Bank pursuant to a Revolving Loan
Request by the Company shall be made as a Base Rate Loan.

     Section 7.3. Changes in Law Rendering Certain Loans Unlawful. In the event
that any change in (including the adoption of any new) applicable laws or
regulations, or in the interpretation of applicable laws or regulations by any
Governmental Authority or other regulatory body charged with the administration
thereof, should make it (or in the good faith judgment of such Bank raise a
substantial question as to whether it is) unlawful for a Bank to make, maintain
or fund any LIBOR Rate Loan, then (a) such Bank shall promptly notify each of
the other parties hereto, (b) upon the effectiveness of such event and so long
as such unlawfulness shall continue, the obligation of such Bank to make LIBOR
Rate Loans shall be suspended and any Loan to be made by such Bank pursuant to a
Revolving Loan Request by the Company shall be made as a Base Rate Loan, and
(c) on the last day of the current Loan Period for such Bank’s LIBOR Rate Loans
(or, in any event, if such Bank so requests on such earlier date as may be
required by the relevant law, regulation or interpretation) such Bank’s Loans
which are LIBOR Rate Loans shall cease to be maintained as LIBOR Rate Loans and
shall thereafter bear interest at a floating rate per annum equal to the Base
Rate. If at any time the event giving rise to such unlawfulness shall no longer
exist, then such Bank shall promptly notify the Company and the Agent.

     Section 7.4. Funding Losses. The Company hereby agrees that upon demand by
any Bank (which demand shall be accompanied by a statement setting forth the
basis for the calculations of the amount being claimed) the Company will
indemnify such Bank against any net loss or expense which such Bank may sustain
or incur (including, without limitation, any net loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Bank to fund or maintain any LIBOR Rate Loan), as reasonably determined by
such Bank, as a result of (a) any payment or mandatory or voluntary prepayment
(including, without limitation, any payment pursuant to Section 7.3 or any
payment resulting from acceleration) of any LIBOR Rate Loan of such Bank on a
date other than the last day of the Loan Period for such Loan or (b) any failure
of the Company to borrow any Revolving Loan on the originally scheduled Funding
Date specified therefor pursuant to this Agreement (including, without
limitation, any failure to borrow resulting from any failure to satisfy the
conditions precedent to such borrowing). For this purpose, all notices to the
Agent pursuant to this Agreement shall be deemed to be irrevocable.

     Section 7.5. Discretion of Banks as to Manner of Funding. Notwithstanding
any provision of this Agreement to the contrary (but subject to Section 7.1(c)),
each Bank shall be entitled to fund and maintain its funding of all or any part
of its Loans in any manner it sees fit, it being understood, however, that for
the purposes of this Agreement all determinations hereunder shall be made as if
such Bank had actually funded and maintained each LIBOR Rate Loan during the
Loan Period for such Loan through the purchase of deposits having a maturity
corresponding to such Loan Period and bearing an interest rate equal to the rate
borne by such Loan for such Loan Period.

     Section 7.6. Conclusiveness of Statements; Survival of Provisions.
Determinations and statements of any Bank pursuant to this Section 7 shall be
conclusive absent

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-23-

demonstrable error, and each Bank may use reasonable averaging and attribution
methods in determining compensation pursuant to Section 7.1 or 7.4. The
provisions of this Section 7 shall survive termination of this Agreement and
payment of the Loans.

     SECTION 8. REPRESENTATIONS AND WARRANTIES.

     To induce the Banks to enter into this Agreement and to make Loans
hereunder, the Company hereby makes the following representations and warranties
to the Agent and the Banks, which representations and warranties shall survive
the execution and delivery of this Agreement and the Notes and the disbursement
of the initial Loans hereunder:

     Section 8.1. Organization, etc. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California; each corporate Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation; each other Subsidiary (if any) is an entity duly organized and
validly existing under the laws of the jurisdiction of its organization; and
each of the Company and each Subsidiary has the power to own its property and to
carry on its business as now being conducted and is duly qualified and in good
standing as a foreign corporation or other entity authorized to do business in
each jurisdiction where, because of the nature of its activities or properties,
such qualification is required, except where the failure to be so qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect.

     Section 8.2. Authorization; Consents; No Conflict. The execution and
delivery by the Company of this Agreement and the Notes, the borrowings
hereunder and the performance by the Company of its obligations under this
Agreement and the Notes (a) are within the corporate powers of the Company,
(b) have been duly authorized by all necessary corporate action on the part of
the Company, (c) have received all necessary approvals, authorizations,
consents, registrations, notices, exemptions and licenses (if any shall be
required) from Governmental Authorities and other Persons, except for any such
approvals, authorizations, consents, registrations, notices, exemptions or
licenses non-receipt of which could not reasonably be expected to have a
Material Adverse Effect, (d) do not and will not contravene or conflict with any
provision of (i) law, (ii) any judgment, decree or order to which the Company or
any Subsidiary is a party or by which the Company or any Subsidiary is bound,
(iii) the charter, by-laws or other organizational documents of the Company or
any Subsidiary or (iv) any provision of any agreement or instrument binding on
the Company or any Subsidiary, or any agreement or instrument of which the
Company is aware affecting the properties of the Company or any Subsidiary,
except with respect to (i), (ii) and (iv) above, for any such contravention or
conflict which could not reasonably be expected to have a Material Adverse
Effect and (e) do not and will not result in or require the creation or
imposition of any Lien on any of the Company’s or its Subsidiaries’ properties.

     Section 8.3. Validity and Binding Nature. This Agreement is, and the Notes
(if any) when duly executed and delivered will be, legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, subject to

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-24-

bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

     Section 8.4. Financial Statements. The Company’s audited consolidated
financial statements as at December 31, 2004, a copy of which has been furnished
to each Bank, have been prepared in conformity with generally accepted
accounting principles in the United States of America applied on a basis
consistent with that of the preceding fiscal year and fairly present the
financial condition of the Company and its Subsidiaries as at such date and the
results of their operations for the year then ended.

     Section 8.5. Litigation and Contingent Liabilities. All Litigation Actions,
taken as a whole, could not reasonably be expected to have a Material Adverse
Effect. Other than any liability incident to such Litigation Actions or provided
for or disclosed in the financial statements referred to in Section 8.4, neither
the Company nor any Subsidiary has any contingent liabilities which are material
to the business, credit, operations or financial condition of the Company and
its Subsidiaries taken as a whole.

     Section 8.6. Employee Benefit Plans. Each employee benefit plan (as defined
in Section 3(3) of ERISA) maintained or sponsored by the Company or any
Subsidiary complies in all material respects with all applicable requirements of
law and regulations. During the twelve-consecutive-month period prior to the
execution and delivery of this Agreement, (i) no steps have been taken to
terminate any Plan and no contribution failure has occurred with respect to any
Plan sufficient to give rise to a lien under Section 302(f) of ERISA, (ii) no
Reportable Event has occurred with respect to any Plan and (iii) neither the
Company nor any ERISA Affiliate has either withdrawn or instituted steps to
withdraw from any Multiemployer Plan, except in any such case for actions which
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. No condition exists or event or transaction has
occurred in connection with any Plan which could reasonably be expected to
result in the incurrence by the Company or any Subsidiary of any material
liability, fine or penalty (imposed by Section 4975 of the Code or Section
502(i) of ERISA or otherwise). Neither the Company nor any ERISA Affiliate is a
member of, or contributes to, any Multiemployer Plan as to which the potential
withdrawal liability based upon the most recent actuarial report could
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Subsidiary has any material contingent liability with respect to any
post retirement benefit under an employee welfare benefit plan (as defined in
section 3(i) of ERISA), other than liability for continuation coverage described
in Part 6 of Title I of ERISA.

     Section 8.7. Investment Company Act. The Company is not an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

     Section 8.8. Public Utility Holding Company Act. Neither the Company nor
any Subsidiary is a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-25-

     Section 8.9. Regulation U. Neither the Company nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
as amended from time to time).

     Section 8.10. Compliance with Applicable Laws, etc. The Company and its
Subsidiaries are in compliance with the requirements of all applicable laws,
rules, regulations and orders of all Governmental Authorities (including,
without limitation, ERISA and all applicable environmental laws), except for
noncompliance that could not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Subsidiary is in default under any agreement
or instrument to which the Company or such Subsidiary is a party or by which it
or any of its properties or assets is bound, which default could reasonably be
expected to have a Material Adverse Effect on the business, credit, operations
or financial condition of the Company and its Subsidiaries taken as a whole. No
Event of Default or Unmatured Event of Default has occurred and is continuing.

     Section 8.11. Insurance. Each of the Company and each Subsidiary maintains,
or, in the case of any property owned by the Company or any Subsidiary and
leased to lessees, has contractually required such lessees to maintain,
insurance with financially sound and reputable insurers to such extent and
against such hazards and liabilities as is commonly maintained, or caused to be
maintained, as the case may be, by companies similarly situated.

     Section 8.12. Taxes. Each of the Company and each Subsidiary has filed all
tax returns which are required to have been filed and has paid, or made adequate
provisions for the payment of, all of its Taxes which are due and payable,
except such Taxes, if any, as are being contested in good faith and by
appropriate proceedings and as to which such reserves or other appropriate
provisions as may be required by generally accepted accounting principles have
been established and except where failure to pay such Taxes, individually or in
the aggregate, cannot reasonably be expected to have a Material Adverse Effect.

     Section 8.13. Use of Proceeds. The proceeds of the Loans will be used by
the Company for general corporate purposes.

     Section 8.14. Pari Passu. All obligations and liabilities of the Company
hereunder shall rank at least equally and ratably (pari passu) in priority with
all other unsubordinated, unsecured obligations of the Company to any other
creditor.

     SECTION 9. COVENANTS.

     Until the expiration or termination of the Commitments, and thereafter
until all obligations of the Company hereunder and under the Notes are paid in
full, the Company agrees that, unless at any time the Required Banks shall
otherwise expressly consent in writing, it will:

     Section 9.1. Reports, Certificates and Other Information. Furnish to the
Agent with sufficient copies for each Bank which the Agent shall promptly
furnish to each Bank:

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-26-

     9.1.1. Audited Financial Statements. As soon as available, and in any event
within 95 days after each fiscal year of the Company, a copy of the audited
financial statements and annual audit report of the Company and its Subsidiaries
for such fiscal year prepared on a consolidated basis and in conformity with
generally accepted accounting principles in the United States of America and
certified by PricewaterhouseCoopers LLP or by another independent certified
public accountant of recognized national standing selected by the Company and
satisfactory to the Required Banks.

     9.1.2. Interim Reports. As soon as available, and in any event within
50 days after each quarter (except the last quarter) of each fiscal year of the
Company, a copy of the unaudited financial statements of the Company and its
Subsidiaries for such quarter prepared in a manner consistent with the audited
financial statements referred to in Section 9.1.1, signed by the Company’s chief
financial officer and consisting of at least a balance sheet as at the close of
such quarter and statements of earnings and cash flows for such quarter and for
the period from the beginning of such fiscal year to the close of such quarter.

     9.1.3. Certificates. Contemporaneously with the furnishing of a copy of
each annual audit report and of each set of quarterly statements provided for in
this Section 9.1, a certificate of the Company dated the date of delivery of
such annual report or such quarterly statements and signed by the Company’s
chief financial officer, to the effect that no Event of Default or Unmatured
Event of Default has occurred and is continuing, or, if there is any such event,
describing it and the steps, if any, being taken to cure it and containing a
computation of, and showing compliance with, each of the financial ratios and
restrictions contained in this Section 9.

     9.1.4. Certain Notices. Forthwith upon learning of the occurrence of any of
the following, written notice thereof, describing the same and the steps being
taken by the Company or the Subsidiary affected with respect thereto:

     (i) the occurrence of an Event of Default or an Unmatured Event of Default;

     (ii) the institution of any Litigation Action; provided, that the Company
need not give notice of any new Litigation Action unless such Litigation Action,
together with all other pending Litigation Actions, could reasonably be expected
to have a Material Adverse Effect;

     (iii) the entry of any judgment or decree against the Company or any
Subsidiary if the aggregate amount of all judgments and decrees then outstanding
against the Company and all Subsidiaries exceeds $50,000,000 after deducting
(i) the amount with respect to which the Company or any Subsidiary is insured
and with respect to which the insurer has not denied coverage in writing and
(ii) the amount for which the Company or any Subsidiary is otherwise indemnified
if the

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-27-

terms of such indemnification are satisfactory to the Agent and the Required
Banks;

     (iv) the occurrence of a Reportable Event with respect to any Plan; the
institution of any steps by the Company, any ERISA Affiliate, the PBGC or any
other Person to terminate any Plan; the institution of any steps by the Company
or any ERISA Affiliate to withdraw from any Plan; the incurrence of any material
increase in the contingent liability of the Company or any Subsidiary with
respect to any post-retirement welfare benefits; or the failure of the Company
or any other Person to make a required contribution to a Plan if such failure is
sufficient to give rise to a lien under Section 302(f) of ERISA; provided,
however, that no notice shall be required of any of the foregoing unless the
circumstance could reasonably be expected to have a Material Adverse Effect; or

     (v) the occurrence of a material adverse change in the business, credit,
operations or financial condition of the Company and its Subsidiaries taken as a
whole.

     9.1.5. SEC Filings. Promptly after the filing or making thereof, copies of
all 8-K’s (other than 8-K’s relating solely to the issuance by the Company of
securities pursuant to an effective registration statement), 10-Q’s, 10-K’s, and
other material reports or registration statements filed by the Company or any
Subsidiary with or to any securities exchange or the Securities and Exchange
Commission.

     9.1.6. Other Information. From time to time such other information
concerning the Company and its Subsidiaries as any Bank or the Agent may
reasonably request.

     Section 9.2. Existence. Maintain and preserve, and, subject to the proviso
in Section 9.9, cause each Subsidiary to maintain and preserve, its respective
existence as a corporation or other form of business organization, as the case
may be, and all rights, privileges, licenses, patents, patent rights,
copyrights, trademarks, trade names, franchises and other authority to the
extent material and necessary for the conduct of its respective business in the
ordinary course as conducted from time to time, except as may be determined by
the Board of Directors of the Company in good faith that a Subsidiary that is
not necessary or material to the business of the Company in its ordinary course
as conducted from time to time.

     Section 9.3. Nature of Business. Subject to Section 9.2, engage, and cause
each Subsidiary to engage, in substantially the same fields of business as it is
engaged in on the date hereof.

     Section 9.4. Books, Records and Access.

     (a) Maintain, and cause each Subsidiary to maintain, complete and accurate
books and records in which full and correct entries in conformity with generally
accepted accounting principles in the United States of America shall be made of
all dealings and transactions in relation to its respective business and
activities.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-28-

     (b) Permit, and cause each Subsidiary to permit, access by the Agent and
each Bank to the books and records of the Company and such Subsidiary during
normal business hours, and permit, and cause each Subsidiary to permit, the
Agent and each Bank to make copies of such books and records upon reasonable
notice and as often as may be reasonably requested.

     Section 9.5. Insurance. Maintain, and cause each Subsidiary to maintain,
such insurance as is described in Section 8.11.

     Section 9.6. Repair. Maintain, preserve and keep, and cause each Subsidiary
to maintain, preserve and keep, its material properties in good repair, working
order and condition, ordinary wear and tear excepted. In the case of properties
leased by the Company or any Subsidiary to lessees, the Company may satisfy its
obligations related to such properties under the previous sentence by
contractually requiring, or by causing each Subsidiary to contractually require,
such lessees to perform such obligations.

     Section 9.7. Taxes. Pay or cause to be paid, and cause each Subsidiary to
pay, or cause to be paid, prior to the imposition of any penalty or fine, all of
its Taxes, unless and only to the extent that the Company or such Subsidiary, as
the case may be, is contesting any such Taxes in good faith and by appropriate
proceedings and the Company or such Subsidiary has set aside on its books such
reserves or other appropriate provisions therefor as may be required by
generally accepted accounting principles in the United States of America, except
where failure to pay such Taxes, individually or in the aggregate, cannot
reasonably be expected to have a Material Adverse Effect.

     Section 9.8. Compliance. Comply, and cause each Subsidiary to comply with
all statutes (including without limitation ERISA) and governmental rules and
regulations applicable to it except to the extent noncompliance could not
reasonably be expected to have a Material Adverse Effect.

     Section 9.9. Sale of Assets. Not, and not permit any Subsidiary to,
transfer, convey, lease (except for in the ordinary course of business) or
otherwise dispose of all or substantially all of the assets of the Company and
its Subsidiaries taken as a whole; provided, however, that any Wholly-owned
Subsidiary may sell, transfer, convey, lease or assign all or a substantial part
of its assets to the Company or another Wholly-owned Subsidiary if immediately
thereafter and after giving effect thereto no Event of Default or Unmatured
Event of Default shall have occurred and be continuing.

     Section 9.10. Consolidated Indebtedness to Consolidated Tangible Net Worth
Ratio. Not permit the ratio of Consolidated Indebtedness to Consolidated
Tangible Net Worth to exceed 600% on and as of the last day of any fiscal year
or 650% at any other time.

     Section 9.11. Fixed Charge Coverage Ratio. Not permit the Fixed Charge
Coverage Ratio on the last day of any quarter of any fiscal year of the Company
to be less than 110%.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-29-

     Section 9.12. Consolidated Tangible Net Worth. Not permit the Company’s
Consolidated Tangible Net Worth to be less than $3,500,000,000 minus, to the
extent included in the calculation of Consolidated Tangible Net Worth, other
comprehensive income of the Company and its Subsidiaries (or, in the case of a
comprehensive income deficit, plus the amount of such deficit) plus 50% of
(a) the cumulative net income (but without deduction for cumulative net losses)
of the Company and its Subsidiaries since December 31, 2002 determined on a
consolidated basis in accordance with United States of America generally
accepted accounting principles, (b) the cumulative equity capital contributions
from AIG or any of its direct or indirect Subsidiaries since December 31, 2002
and (c) the net proceeds from the sale of preferred stock, in each case for the
period from December 31, 2002 to and including the date of any determination
hereunder.

     Section 9.13. Restricted Payments. Not declare or pay any dividends
whatsoever or make any distribution on any capital stock of the Company (except
in shares of, or warrants or rights to subscribe for or purchase shares of,
capital stock of the Company), and not permit any Subsidiary to, make any
payment to acquire or retire shares of capital stock of the Company, in each
case at any time when (i) an Event of Default as described in Section 11.1 has
occurred and is continuing and there are Loans outstanding hereunder or (ii) an
Event of Default as described in Section 11.1.1 has occurred and is continuing
and there are no Loans outstanding hereunder; provided, however, that
notwithstanding the foregoing, this Section 9.13 shall not prohibit (x) the
payment of dividends on any of the Company’s market auction preferred stock that
was sold to the public pursuant to an effective registration statement under the
Securities Act of 1933 or (y) the payment of dividends within 30 days of the
declaration thereof if such declaration was not prohibited by this Section 9.13.

     Section 9.14. Liens. Not, and not permit any Subsidiary to, create or
permit to exist any Lien upon or with respect to any of its properties or assets
of any kind, now owned or hereafter acquired, or on any income or profits
therefrom, except for

     (a) Liens existing on the date hereof that are reflected in the financial
statements of the Company dated prior to the date hereof;

     (b) Liens to secure the payment of all or any part of the purchase price of
any property or assets or to secure any Indebtedness incurred by the Company or
a Subsidiary to finance the acquisition of any property or asset. For the
avoidance of doubt, Liens securing Indebtedness relating to ECA Financings or
Eximbank financings shall be permitted hereunder;

     (c) Liens securing the Indebtedness of a Subsidiary owing to the Company or
to a Wholly-owned Subsidiary;

     (d) Liens on property of a corporation existing at the time such
corporation is merged into or consolidated with the Company or a Subsidiary or
at the time of a purchase, lease or other acquisition of the properties of a
corporation or firm as an entirety or substantially as an entirety by the
Company or a Subsidiary; provided, that any such Lien shall not extend to or
cover any assets or properties of the Company or such

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-30-

Subsidiary owned by the Company or such Subsidiary prior to such merger,
consolidation, purchase, lease or acquisition, unless otherwise permitted under
this Section 9.14;

     (e) leases, subleases or licenses granted to others in the ordinary and
usual course of the Company’s business;

     (f) easements, rights of way, restrictions and other similar charges or
encumbrances not interfering in any material respect with the ordinary conduct
of the business of the Company or any Subsidiary;

     (g) banker’s Liens arising, other than by contract, in the ordinary and
usual course of the Company’s business;

     (h) Liens incurred or deposits made in the ordinary course of business in
connection with surety and appeal bonds, leases, government contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money); provided, however, that the
obligation so secured is not overdue or is being contested in good faith and by
appropriate proceedings diligently pursued;

     (i) any replacement or successive replacement in whole or in part of any
Lien referred to in the foregoing clauses (a) to (h), inclusive; provided,
however, that the principal amount of any Indebtedness secured by the Lien shall
not be increased and the principal repayment schedule and maturity of such
Indebtedness shall not be extended and (i) such replacement shall be limited to
all or a part of the property which secured the Lien so replaced (plus
improvements and construction on such property) or (ii) if the property which
secured the Lien so replaced has been destroyed, condemned or damaged and
pursuant to the terms of the Lien other property has been substituted therefor,
then such replacement shall be limited to all or part of such substituted
property;

     (j) Liens created by or resulting from any litigation or other proceeding
which is being contested in good faith by appropriate proceedings, including
Liens arising out of judgments or awards against the Company or any Subsidiary
with respect to which the Company or such Subsidiary is in good faith
prosecuting an appeal or proceedings for review; Liens incurred by the Company
or any Subsidiary for the purpose of obtaining a stay or discharge in the course
of any litigation or other proceeding to which the Company or such Subsidiary is
a party; or Liens created by or resulting from any litigation or other
proceeding that would not result in an Event of Default hereunder;

     (k) carrier’s, warehouseman’s, mechanic’s, landlord’s and materialmen’s
Liens, Liens for Taxes, assessments and other governmental charges and other
Liens arising in the ordinary course of business, securing obligations that are
not incurred in connection with the obtaining of any advance or credit and which
are either not overdue or are being contested in good faith and by appropriate
proceedings diligently pursued; and

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-31-

     (l) other Liens securing Indebtedness of the Company or any Subsidiary in
an aggregate amount which, together with all other outstanding Indebtedness of
the Company and the Subsidiaries secured by Liens not listed in clauses
(a) through (k) of this Section 9.14, does not at the time exceed 12.5% of the
Consolidated Tangible Net Assets of the Company as shown on its audited
consolidated financial statements as of the end of the fiscal year preceding the
date of determination.

     Section 9.15. Use of Proceeds. Not permit any proceeds of the Loans to be
used, either directly or indirectly,

     (a) for the payment of any dividend or for the repurchase of any of the
Company’s equity securities;

     (b) for the purpose, whether immediate, incidental or ultimate, of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System, as amended from time to time;

     (c) for the purpose, whether immediate, incidental or ultimate, of
acquiring directly or indirectly any of the outstanding shares of voting stock
of any corporation which (i) has announced that it will oppose such acquisition
or (ii) has commenced any litigation which alleges that any such acquisition
violates, or will violate, applicable law; or

     (d) for any other purpose except for general corporate purposes.

     SECTION 10. CONDITIONS TO LENDING.

     Section 10.1. Conditions Precedent to All Loans. Each Bank’s obligation to
make each Loan is subject to the following conditions precedent:

     10.1.1. No Default. (a) No Event of Default or Unmatured Event of Default
has occurred and is continuing or will result from the making of such Loan,
(b) the representations and warranties contained in Section 8 are true and
correct in all material respects as of the date of such requested Loan, with the
same effect as though made on the date of such Loan (it being understood that
each request for a Loan shall automatically constitute a representation and
warranty by the Company that, as at the requested date of such Loan, (x) all
conditions under this Section 10.1.1 shall be satisfied and (y) after the making
of such Loan the aggregate principal amount of all outstanding Loans will not
exceed the lesser of (i) the Aggregate Commitment or (ii) the aggregate
outstanding principal amount of loans to the Company under the Deutsche Bank
Credit Agreement).

     10.1.2. Documents. The Agent shall have received (a) a certificate signed
by an Authorized Officer of the Company as to compliance with Section 10.1.1,
which requirement shall be deemed satisfied by the submission of a properly
completed

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-32-

Revolving Loan Request and (b) such other documents as the Agent may reasonably
request in support of such Loan.

     10.1.3. Litigation. No Litigation Action not disclosed in writing by the
Company to the Agent and the Banks prior to the date of the last previous Loan
hereunder (or, in the case of the initial Loan, prior to the date of execution
and delivery of this Agreement) (“New Litigation”) has been instituted and no
development not so disclosed has occurred in any other Litigation Action
(“Existing Litigation”), unless the resolution of all New Litigation and
Existing Litigation against the Company and its Subsidiaries could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

     Section 10.2. Conditions to the Availability of the Commitments. The
obligations of each Bank hereunder are subject to the satisfaction of each of
the following conditions precedent, and the Banks’ Commitments shall not become
available until the date on which the Agent has determined that each of the
following conditions precedent shall have been satisfied or, to the extent not
so satisfied, waived in writing by the Required Banks (the “Closing Date”):

     10.2.1. Revolving Credit Agreement. The Agent shall have received this
Agreement duly executed and delivered by each of the Banks and the Company.

     10.2.2. Evidence of Corporate Action. The Agent shall have received
certified copies of all corporate actions taken by the Company to authorize this
Agreement and the Notes and the articles of incorporation and by-laws of the
Company.

     10.2.3. Incumbency and Signatures. The Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Company certifying
the names of the officer or officers of the Company authorized to sign this
Agreement, the Notes and the other documents provided for in this Agreement to
be executed by the Company, together with a sample of the true signature of each
such officer (it being understood that the Agent and each Bank may conclusively
rely on such certificate until formally advised by a like certificate of any
changes therein).

     10.2.4. Good Standing Certificates. The Agent shall have received such good
standing certificates of state officials with respect to the incorporation of
the Company, or other matters, as the Agent or the Banks may reasonably request.

     10.2.5. Opinions of Company Counsel. The Agent shall have received
favorable written opinion of the General Counsel of the Company, in
substantially the form of Exhibit D.

     10.2.6. Opinion of Agent’s Counsel. The Agent shall have received a
favorable written opinion of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to the Agent, with respect to such legal matters as the Agent
reasonably may require.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-33-

     10.2.7. Other Documents. The Agent shall have received such other
certificates and documents as the Agent or the Banks reasonably may require.

     10.2.8. Fees. The Agent shall have received for the account of the Agent
the Agent’s fees payable to the Closing Date pursuant to Section 4.5 hereof.

     10.2.9. Material Adverse Change. The Agent shall have received a
certificate of the Company’s chief financial officer confirming that since the
date of the audited financial statements identified in Section 8.4 hereof, there
shall not have occurred any material adverse change in the business, credit,
operations or financial condition of the Company and its Subsidiaries taken as a
whole.

     SECTION 11. EVENTS OF DEFAULT AND THEIR EFFECT.

     Section 11.1. Events of Default. Each of the following shall constitute an
Event of Default under this Agreement:

     11.1.1. Non-Payment of the Loans, etc. Default in the payment when due of
any principal of any Loan, or default and continuance thereof for three Business
Days in the payment when due of any interest on any Loan, any fees or any other
amounts payable by the Company hereunder.

     11.1.2. Non-Payment of Other Indebtedness for Borrowed Money. Default in
the payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any principal of, interest on or fees incurred in
connection with any other Indebtedness of, or Guaranteed by, the Company or any
Significant Subsidiary (except (i) any such Indebtedness of any Subsidiary to
the Company or to any other Subsidiary and (ii) any Indebtedness hereunder) and,
if a default in the payment of interest or fees, continuance of such default for
five days, in the case of interest, or 30 days, in the case of fees, or default
in the performance or observance of any obligation or condition with respect to
any such other Indebtedness if the effect of such default (subject to any
applicable grace period) is to accelerate the maturity of any such Indebtedness
or to permit the holder or holders thereof, or any trustee or agent for such
holders, to cause such Indebtedness to become due and payable prior to its
expressed maturity; provided, however, that the aggregate principal amount of
all Indebtedness as to which there has occurred any default as described above
shall equal or exceed $50,000,000.

     11.1.3. Bankruptcy, Insolvency, etc. The Company or any Significant
Subsidiary becomes insolvent or generally fails to pay, or admits in writing its
inability or refusal to pay, debts as they become due; or the Company or any
Significant Subsidiary applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for the Company or such
Significant Subsidiary or any property thereof, or makes a general assignment
for the benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for the
Company or any Significant Subsidiary or for a substantial part of the property
of any thereof and is not

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-34-

     discharged within 60 days; or any warrant of attachment or similar legal
process is issued against any substantial part of the property of the Company or
any of its Significant Subsidiaries which is not released within 60 days of
service; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding (except the voluntary dissolution, not under any
bankruptcy or insolvency law, of a Significant Subsidiary), is commenced in
respect of the Company or any Significant Subsidiary, and, if such case or
proceeding is not commenced by the Company or such Significant Subsidiary it is
consented to or acquiesced in by the Company or such Significant Subsidiary or
remains for 60 days undismissed; or the Company or any Significant Subsidiary
takes any corporate action to authorize, or in furtherance of, any of the
foregoing.

     11.1.4. Non-Compliance with this Agreement. Failure by the Company to
comply with or to perform any of the Company’s covenants herein or any other
provision of this Agreement (and not constituting an Event of Default under any
of the other provisions of this Section 11.1) and continuance of such failure
for 60 days (or, if the Company failed to give notice of such noncompliance or
nonperformance pursuant to Section 9.1.4 within one Business Day after obtaining
actual knowledge thereof, 60 days less the number of days elapsed between the
date the Company obtained such actual knowledge and the date the Company gives
the notice pursuant to Section 9.1.4, but in no event less than one Business
Day) after notice thereof to the Company from the Agent, any Bank, or the holder
of any Note.

     11.1.5. Representations and Warranties. Any representation or warranty made
by the Company herein is untrue or misleading in any material respect when made
or deemed made; or any schedule, statement, report, notice, or other writing
furnished by the Company to the Agent or any Bank is false or misleading in any
material respect on the date as of which the facts therein set forth are stated
or certified; or any certification made or deemed made by the Company to the
Agent or any Bank is untrue or misleading in any material respect on or as of
the date made or deemed made.

     11.1.6. Employee Benefit Plans. The occurrence of any of the following
events, provided that such event would reasonably be expected to require payment
by the Company or a Subsidiary of an amount in excess of $10,000,000: (i) the
institution by the Company or any ERISA Affiliate of steps to terminate any
Plan, (ii) the institution by the PBGC of steps to terminate any Plan; or
(iii) a contribution failure occurs with respect to a Plan sufficient to give
rise to a lien under Section 302(f) of ERISA securing an amount in excess of
$10,000,000.

     11.1.7. Judgments. There shall be entered against the Company or any
Subsidiary one or more judgments or decrees in excess of $50,000,000 in the
aggregate at any one time outstanding for the Company and all Subsidiaries and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof, excluding those
judgments or decrees for and to the extent to which the Company or any
Subsidiary (i) is insured and with respect to which the insurer

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-35-

has not denied coverage in writing or (ii) is otherwise indemnified if the terms
of such indemnification are satisfactory to the Required Banks.

     11.1.8. Change of Ownership. AIG shall cease to own beneficially, directly
or indirectly, at least 51% of all of the outstanding shares of the common stock
of the Company.

     Section 11.2. Effect of Event of Default. If any Event of Default described
in Section 11.1.3 shall occur, the Commitments (if they have not theretofore
terminated) shall immediately terminate and all Loans and all interest and other
amounts due hereunder shall become immediately due and payable, all without
presentment, demand or notice of any kind; and, in the case of any other Event
of Default, the Agent may, and upon written request of the Required Banks shall,
declare the Commitments (if they have not theretofore terminated) to be
terminated and all Loans and all interest and other amounts due hereunder to be
due and payable, whereupon the Commitments (if they have not theretofore
terminated) shall immediately terminate and all Loans and all interest and other
amounts due hereunder shall become immediately due and payable, all without
presentment, demand or notice of any kind. The Agent shall promptly advise the
Company and each Bank of any such declaration, but failure to do so shall not
impair the effect of such declaration.

     SECTION 12. THE AGENT.

     Section 12.1. Authorization. Each Bank and the holder of each Loan or
interest therein authorizes the Agent to act on behalf of such Bank or holder to
the extent provided herein and in any other document or instrument delivered
hereunder or in connection herewith, and to take such other action as may be
reasonably incidental thereto. Subject to the provisions of Section 12.3, the
Agent will take such action permitted by any agreement delivered in connection
with this Agreement as may be requested in writing by the Required Banks or if
required under Section 13.1, all of the Banks. The Agent shall promptly remit in
immediately available funds to each Bank or other holder its share of all
payments received by the Agent for the account of such Bank or holder, and shall
promptly transmit to each Bank (or share with each Bank the contents of) each
notice it receives from the Company pursuant to this Agreement.

     Section 12.2. Indemnification. The Banks agree to indemnify the Agent in
its capacity as such (to the extent not reimbursed by the Company), ratably
according to their respective Percentages (determined at the time such indemnity
is sought), from and against any and all actions, causes of action, suits,
losses, liabilities, damages and expenses which may at any time (including,
without limitation, at any time following the repayment of the Loans) be imposed
on, incurred by or asserted against the Agent in any way relating to or arising
out of this Agreement, or any documents contemplated by or referred to herein or
the transactions contemplated hereby or any action taken or omitted by the Agent
under or in connection with any of the foregoing; provided, that no Bank shall
be liable for the payment to the Agent of any portion of such actions, causes of
action, suits, losses, liabilities, damages and expenses resulting from the
Agent’s or its employees’ or agents’ gross negligence or willful misconduct.
Without limiting the foregoing, subject to Section 13.5 each Bank agrees to
reimburse the Agent promptly

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-36-

upon demand for its ratable share (determined at the time such reimbursement is
sought) of any out-of-pocket expenses (including reasonable counsel fees)
incurred by the Agent in such capacity in connection with the preparation,
execution or enforcement of, or legal advice in respect of rights or
responsibilities under, this Agreement or any amendments or supplements hereto
or thereto to the extent that the Agent is not reimbursed for such expenses by
the Company. All obligations provided for in this Section 12.2 shall survive
repayment of the Loans, cancellation of the Notes or any termination of this
Agreement.

     Section 12.3. Action on Instructions of the Required Banks. As to any
matters not expressly provided for by this Agreement (including, without
limitation, enforcement or collection of the Loans), the Agent shall not be
required to exercise any discretion or take any action, but the Agent shall in
all cases be fully protected in acting or refraining from acting upon the
written instructions from (i) the Required Banks, except for instructions which
under the express provisions hereof must be received by the Agent from all Banks
and (ii) in the case of such instructions, from all Banks. In no event will the
Agent be required to take any action which exposes the Agent to personal
liability or which is contrary to this Agreement or applicable law. The
relationship between the Agent and the Banks is and shall be that of agent and
principal only and nothing herein contained shall be construed to constitute the
Agent a trustee for any holder of a Loan or of a participation therein nor to
impose on the Agent duties and obligations other than those expressly provided
for herein.

     Section 12.4. Payments. (a) The Agent shall be entitled to assume that each
Bank has made its Revolving Loan available in accordance with Section 3.2(c), as
applicable, unless such Bank notifies the Agent at its Notice Office prior to
11:00 a.m., New York City time, on the Funding Date for such Revolving Loan that
it does not intend to make such Revolving Loan available, it being understood
that no such notice shall relieve such Bank of any of its obligations under this
Agreement. If the Agent makes any payment to the Company on the assumption that
a Bank has made the proceeds of such Revolving Loan available to the Agent but
such Bank has not in fact made the proceeds of such Revolving Loan available to
the Agent, such Bank shall pay to the Agent on demand an amount equal to the
amount of such Bank’s Revolving Loan, together with interest thereon for each
day that elapses from and including such Funding Date to but excluding the
Business Day on which the proceeds of such Bank’s Revolving Loan become
immediately available to the Agent at its Payment Office prior to 12:00 Noon,
New York City time, at the Federal Funds Rate for each such day, based upon a
year of 360 days. A certificate of the Agent submitted to any Bank with respect
to any amounts owing under this Section 12.4(a) shall be conclusive absent
demonstrable error. If the proceeds of such Bank’s Revolving Loan are not made
available to the Agent at its Payment Office by such Bank within three Business
Days of such Funding Date, the Agent shall be entitled to recover such amount
upon two Business Days’ demand from the Company, together with interest thereon
for each day that elapses from and including such Funding Date to but excluding
the Business Day on which such proceeds become immediately available to the
Agent prior to 12:00 Noon, New York City time, at the rate per annum applicable
to Base Rate Loans hereunder, in either case based upon a year of 360 days.
Nothing in this paragraph (a) shall relieve any Bank of any obligation it may
have hereunder to make any Loan or prejudice any rights which the Company may
have against any Bank as a result of any default by such Bank hereunder.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-37-

     (b) The Agent shall be entitled to assume that the Company has made all
payments due hereunder from the Company on the due date thereof unless it
receives notification prior to any such due date from the Company that the
Company does not intend to make any such payment, it being understood that no
such notice shall relieve the Company of any of its obligations under this
Agreement. If the Agent distributes any payment to a Bank hereunder in the
belief that the Company has paid to the Agent the amount thereof but the Company
has not in fact paid to the Agent such amount, such Bank shall pay to the Agent
on demand (which shall be made by facsimile or personal delivery) an amount
equal to the amount of the payment made by the Agent to such Bank, together with
interest thereon for each day that elapses from and including the date on which
the Agent made such payment to but excluding the Business Day on which the
amount of such payment is returned to the Agent at its Payment Office in
immediately available funds prior to 12:00 Noon, New York City time, at the
Federal Funds Rate for each such day, based upon a year of 360 days. If the
amount of such payment is not returned to the Agent in immediately available
funds within three Business Days after demand by the Agent, such Bank shall pay
to the Agent on demand an amount calculated in the manner specified in the
preceding sentence after substituting the term “Base Rate” for the term “Federal
Funds Rate”. A certificate of the Agent submitted to any Bank with respect to
amounts owing under this Section 12.4(b) shall be conclusive absent demonstrable
error.

     Section 12.5. Exculpation. The Agent shall be entitled to rely upon advice
of counsel concerning legal matters, and upon this Agreement and any Note,
security agreement, schedule, certificate, statement, report, notice or other
writing which it believes to be genuine or to have been presented by a proper
person. Neither the Agent nor any of its directors, officers, employees or
agents shall (i) be responsible for any recitals, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of, this Agreement, any Note or any other instrument or document
delivered hereunder or in connection herewith, (ii) be deemed to have knowledge
of an Event of Default or Unmatured Event of Default until after having received
actual notice thereof from the Company or a Bank, (iii) be under any duty to
inquire into or pass upon any of the foregoing matters, or to make any inquiry
concerning the performance by the Company or any other obligor of its
obligations or (iv) in any event, be liable as such for any action taken or
omitted by it or them, except for its or their own gross negligence or willful
misconduct. The agency hereby created shall in no way impair or affect any of
the rights and powers of, or impose any duties or obligations upon, the Agent in
its individual capacity.

     Section 12.6. Credit Investigation. Each Bank acknowledges, and shall cause
each Assignee or Participant to acknowledge in its assignment or participation
agreement with such Bank, that it has (i) made and will continue to make such
inquiries and has taken and will take such care on its own behalf as would have
been the case had the Loans been made directly by such Bank or other applicable
Person to the Company without the intervention of the Agent or any other Bank
and (ii) independently and without reliance upon the Agent or any other Bank,
and based on such documents and information as it has deemed appropriate, made
and will continue to make its own credit analysis and decisions relating to this
Agreement. Each Bank agrees and acknowledges, and shall cause each Assignee or
Participant to agree and acknowledge in its assignment or participation
agreement with such Bank, that the Agent makes no representations or warranties
about the creditworthiness of the Company or any other party to

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-38-

this Agreement or with respect to the legality, validity, sufficiency or
enforceability of this Agreement or any Note.

     Section 12.7. Bank of Scotland and Affiliates. Bank of Scotland and any
such successor and its Affiliates may accept deposits from, lend money to and
generally engage, and continue to engage, in any kind of business with the
Company or any Affiliate thereof as if Bank of Scotland or such successor were
not the Agent hereunder.

     Section 12.8. Resignation. The Agent may resign as such at any time upon at
least 30 days’ prior notice to the Company and the Banks. In the event of any
such resignation, Banks having an aggregate Percentage of more than 50% shall as
promptly as practicable appoint a successor Agent from among the Banks
reasonably acceptable to the Company (no such acceptance being required if an
Event of Default has occurred and is continuing). If no successor Agent shall
have been so appointed, and shall have accepted such appointment, within 30 days
after the retiring Agent’s giving of notice of resignation, then the retiring
Agent may, on behalf of the Banks, appoint a successor Agent from among the
Banks reasonably acceptable to the Company (no such acceptance being required if
an Event of Default has occurred and is continuing), which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof or under the laws of another country which is doing business in the
United States of America and having a combined capital, surplus and undivided
profits of at least $1,000,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from all
further duties and obligations under this Agreement. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 12 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

     Section 12.9. The Register; the Notes.

     (a) The Agent, acting on behalf of the Company, shall maintain a register
for the inscription of the names and addresses of Banks and the Commitments and
Loans of each Bank from time to time (the “Register”). The Company, the Banks,
and the Agent may treat each Person whose name is inscribed in the Register as a
Bank hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Company, the Agent, or any Bank at any
reasonable time and from time to time upon reasonable prior notice.

     (b) The Agent shall inscribe in the Register the Commitments and Loans from
time to time of each Bank, the amount of each Bank’s participation in
outstanding Loans and each repayment or prepayment in respect of the principal
amount of the Loans of each Bank, the principal amount owing from time to time
by the Company in respect of each Loan to each Bank of such Loans and the dates
on which the Loan Period for each such Loan shall begin and end. Any such
inscription shall be conclusive and binding on the Company and each Bank, absent
manifest or demonstrable error; provided that failure to make any such
inscription, or any error in such inscription, shall not affect any of the
Company’s obligations in respect of the applicable Loans. The inscription in the
Register of the principal amount owing from time to time by the Company in
respect of each Loan shall constitute an unconditional and irrevocable covenant
by

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-39-

the Company in favor of the Person whose name is so inscribed as the Bank in
respect of such Loan that the Company will make all payments of principal and
interest in respect of the Loan in accordance with this Agreement, make all
other payments required by this Agreement to be made by it in respect of such
Loan and otherwise perform all of its obligations under this Agreement in full
and by the due date.

     (c) Each Bank shall record on its internal records the amount of each Loan
made by it and each payment in respect thereof; provided that in the event of
any inconsistency between the Register and any Bank’s records, the inscriptions
in the Register shall govern, absent manifest or demonstrable error.

     (d) If so requested by any Bank by written notice to the Company (with a
copy to Agent) at least two Business Days prior to the Closing Date or at any
time thereafter, the Company shall execute and deliver to such Bank (and/or, if
so specified in such notice, any Person who is an assignee of such Bank pursuant
to Section 13.4.1 hereof) promptly after receipt of such notice, a Note,
substantially in the form of Exhibit B hereto.

     SECTION 13. GENERAL.

     Section 13.1. Waiver; Amendments. No delay on the part of the Agent, any
Bank, or the holder of any Loan in the exercise of any right, power or remedy
shall operate as a waiver thereof, nor shall any single or partial exercise by
any of them of any right, power or remedy preclude other or further exercise
thereof, or the exercise of any other right, power or remedy. No amendment,
modification or waiver of, or consent with respect to, any provision of this
Agreement or the Notes shall in any event be effective unless the same shall be
in writing and signed and delivered by the Agent and by Banks having an
aggregate Percentage of not less than the aggregate Percentage expressly
designated herein with respect thereto or, in the absence of such designation as
to any provision of this Agreement or the Notes, by the Required Banks, and then
any amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No amendment,
modification, waiver or consent (i) shall extend or increase the amount of the
Commitments, extend the maturity of any Commitment or Loan, change the
definition of “Required Banks” or “Percentage” in Section 1, amend or modify
Section 4.1, or change any of the defined terms used in Section 4.1, amend or
modify Section 4.4, Section 4.5, Section 4.6, Section 6.2(a), Section 11.1.1,
Section 11.1.8, or this Section 13.1 or otherwise change the aggregate
Percentage required to effect an amendment, modification, waiver or consent
without the written consent of all Banks, (ii) shall modify or waive any of the
conditions precedent specified in Section 10.1 (or Section 5.3 in connection
with the exercise of the Term-Out Option) for the making of any Loan without the
written consent of the Bank which is to make such Loan or (iii) shall extend the
scheduled maturity or reduce the principal amount of, or rate of interest on,
reduce or waive any fee hereunder or extend the due date for or waive any amount
payable under, any Loan without the written consent of the holder of the
Commitment or Loan adversely affected thereby. No provisions of Section 12 shall
be amended, modified or waived without the Agent’s written consent.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-40-

     Section 13.2. Notices.. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be either (x) in writing
(including by telecopy, encrypted or unencrypted) or (y) as and to the extent
set forth in the proviso to this Section 13.2 and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when delivered
or, in the case of telecopy or e-mail notice, when received, addressed to the
Company, the Agent or such Bank (or other holder) at its address shown across
from its name on Schedule II hereto or at such other address as it may, by
written notice received by the other parties to this Agreement, have designated
as its address for such purpose; provided, that notices hereunder shall not be
given or made to the Company by e-mail; provided, further, that any notice,
request or demand to or upon the Agent or the Banks pursuant to Sections 3.2(a)
or 5.2 shall not be effective until received.

     Section 13.3. Computations. Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, at any time
and to the extent applicable and except as otherwise specified in this
Agreement, be made in accordance with generally accepted accounting principles
in the United States of America applied on a basis consistent with those in
effect as at the date of the Company’s audited financial statements referred to
in Section 8.4. If there should be any material change in generally accepted
accounting principles in the United States of America after the date hereof
which materially affects the financial covenants in this Agreement, the parties
hereto agree to negotiate in good faith appropriate revisions of such covenants
(it being understood, however, that such covenants shall remain in full force
and effect in accordance with their existing terms pending the execution by the
Company and the Required Banks of any such amendment).

     Section 13.4. Assignments; Participations. Each Bank may assign, or sell
participations in, its Loans and its Commitment to one or more other Persons in
accordance with this Section 13.4 (and the Company consents to the disclosure of
any information obtained by any Bank in connection herewith to any actual or
prospective Assignee or Participant).

     Section 13.4.1. Assignments. Any Bank may with the written consents of the
Company and the Agent (which consents will not be unreasonably withheld or
delayed) at any time assign and delegate to one or more Eligible Assignees (any
Person to whom an assignment and delegation is made being herein called an
“Assignee”) all or any fraction of such Bank’s Loans and Commitment (which
assignment and delegation shall be of a constant, and not a varying, percentage
of such assigning Bank’s Loans and Commitment); each such assignment of a Bank’s
Commitment shall be in the minimum amount of $10,000,000 or in integral
multiples of $1,000,000 in excess thereof; provided, that any such Assignee will
comply, if applicable, with the provisions contained in the first sentence of
Section 6.4(b) and in Section 6.4(c), Section 6.4(d), Section 6.4(e) and
Section 6.4(g) and shall be deemed to have made, on the date of the
effectiveness of such assignment and delegation, the representation and warranty
set forth in the second sentence of Section 6.4(b); and provided, further, that
the Company and the Agent shall be entitled to continue to deal solely and
directly with such assigning Bank in connection with the interests so assigned
and delegated to an Assignee until such assigning Bank and/or such Assignee
shall have:

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-41-

     (i) given written notice of such assignment and delegation, together with
payment instructions, addresses and related information with respect to such
Assignee, substantially in the form of Exhibit F, to the Company and the Agent;

     (ii) provided evidence satisfactory to the Company and the Agent that, as
of the date of such assignment and delegation, the Company will not be required
to pay any costs, fees, taxes or other amounts of any kind or nature with
respect to the interest assigned in excess of those payable by the Company with
respect to such interest prior to such assignment;

     (iii) paid to the Agent for the account of the Agent a processing fee of
$3,500; and

     (iv) provided to the Agent evidence reasonably satisfactory to the Agent
that the assigning Bank has complied with the provisions of the last sentence of
Section 12.6.

Upon receipt of the foregoing items and the consents of the Company and the
Agent, (x) the Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned and delegated to such Assignee, such Assignee shall have the rights and
obligations of a Bank hereunder and under the other instruments and documents
executed in connection herewith and (y) the assigning Bank, to the extent that
rights and obligations hereunder have been assigned and delegated by it, shall
be released from its obligations hereunder. The Agent may from time to time (and
upon the request of the Company or any Bank after any change therein shall)
distribute a revised Schedule I indicating any changes in the Banks party hereto
or the respective Percentages of such Banks and update the Register. Within five
Business Days after the Company’s receipt of notice from the Agent of the
effectiveness of any such assignment and delegation, if requested by the
Assignee in accordance with Section 12.9, the Company shall execute and deliver
to the Agent (for delivery to the relevant Assignee) new Notes in favor of such
Assignee and, if the assigning Bank has retained Loans and a Commitment
hereunder and if so requested by such Bank in accordance with Section 12.9,
replacement Notes in favor of the assigning Bank (such Notes to be in exchange
for, but not in payment of, the Notes previously held by such assigning Bank).
Each such Note shall be dated the date of the predecessor Notes. The assigning
Bank shall promptly mark the predecessor Notes, if any, “exchanged” and deliver
them to the Company. Any attempted assignment and delegation not made in
accordance with this Section 13.4.1 shall be null and void.

     The foregoing consent requirement shall not be applicable in the case of,
and this Section 13.4.1 shall not restrict, any assignment or other transfer by
any Bank of all or any portion of such Bank’s Loans or Commitment to (i) any
Federal Reserve Bank (provided, that such Federal Reserve Bank shall not be
considered a “Bank” for purposes of this Agreement) or (ii) any Affiliate of
such Bank (provided, that the assigning or transferring Bank shall give notice
of such assignment or transfer to the Agent and the Company). Further, the
foregoing consent

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-42-

requirement of the Company shall not be applicable if an Event of Default has
occurred and is continuing.

     The Company, each Bank, and each Assignee acknowledge and agree that after
receipt by the Agent of the items and consents required by this Section each
Assignee shall be considered a Bank for all purposes of this Agreement
(including without limitation Sections 6.4, 7.1, 7.4, 13.5 and 13.6) and by its
acceptance of an assignment herein, each Assignee agrees to be bound by the
provisions of this Agreement (including without limitation Section 6.4).

     Section 13.4.2. Participations. Any Bank may at any time sell to one or
more commercial banks or other Persons (any such commercial bank or other Person
being herein called a “Participant”) participating interests in any of its
Loans, its Commitment or any other interest of such Bank hereunder; provided,
however, that

     (a) no participation contemplated in this Section 13.4.2 shall relieve such
Bank from its Commitment or its other obligations hereunder;

     (b) such Bank shall remain solely responsible for the performance of its
Commitment and such other obligations hereunder and such Bank shall retain the
sole right and responsibility to enforce the obligations of the Company
hereunder, including the right to approve any amendment, modification or waiver
of any provision of this Agreement (subject to Section 13.4.2(d) below);

     (c) the Company and the Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement;

     (d) no Participant, unless such Participant is an Affiliate of such Bank,
or is itself a Bank, shall be entitled to require such Bank to take or refrain
from taking any action hereunder, except that such Bank may agree with any
Participant that such Bank will not, without such Participant’s consent, take
any actions of the type described in the third sentence of Section 13.1;

     (e) the Company shall not be required to pay any amount under Sections 4.1,
6.4 or 7.1 that is greater than the amount which the Company would have been
required to pay had no participating interest been sold;

     (f) no Participant may further participate any interest in any Loan (and
each participation agreement shall contain a restriction to such effect);

     (g) to the extent permitted by applicable law, each Participant shall be
considered a Bank for purposes of Section 6.4, Section 7.1, Section 7.4,
Section 13.5 and Section 13.6 and by its acceptance of a participating interest
in any Loan, Commitment or any other interest of a Bank hereunder, each
Participant agrees (i) that it is bound by, and agrees to deliver all
documentation required under, the provisions of Section 6.2(b) and Section 6.4
as if such Participant were a Bank, and (ii) it is not entitled to any benefits

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-43-

under Section 6.4 or Section 7.1 unless it is in full compliance with all
requirements imposed on Banks under any of those Sections; and

     (h) such Bank shall have provided to the Agent evidence reasonably
satisfactory to the Agent that such Bank has complied with the provisions of the
last sentence of Section 12.6.

     Any Bank (a “Granting Bank”) may grant to a special purpose funding vehicle
organized under the laws of the United States of America or any State thereof (a
“SPV”) of such Granting Bank, identified as such in writing from time to time by
the Granting Bank to the Agent and the Company, the option to provide to the
Company all or any part of its Loans that such Granting Bank would otherwise be
obligated to make to the Company pursuant to this Agreement; provided, that
(i) such SPV shall be deemed to be a Participant for purposes of this
Section 13.4.2, (ii) nothing herein shall constitute a commitment by any SPV to
make any Loan, (iii) if a SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Bank shall be
obligated to make such Loan pursuant to the terms hereof and (iv) the Company
shall not be required to pay any amount under Sections 13.5 or 13.6 that is
greater than the amount which the Company would have been required to pay had
such SPV not provided the Company with any part of any Loan of such Granting
Bank. The making of a Loan by a SPV hereunder shall utilize the Commitment of
the Granting Bank to the same extent, and as if, such Loan were made by such
Granting Bank. Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or similar payment obligation under this Agreement (any indemnity,
liability or other payment obligation, including but not limited to any tax
liabilities that occur by reason of such funding by the SPV, shall remain the
obligation of the Granting Bank). In furtherance of the foregoing, each party
hereto agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other Person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything contrary contained in this Section 13.4.2,
any SPV may (i) with notice to, but without the prior written consent of, the
Company and the Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Bank providing
liquidity and/or credit support to or for the account of such SPV to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPV. This paragraph may not be amended without the written
consent of any SPV at the time holding all or any part of any Loans under this
Agreement (which consent shall not be unreasonably withheld or delayed).

     Section 13.5. Costs, Expenses and Taxes. The Company agrees to pay on
demand (a) all reasonable out-of-pocket costs and expenses of the Agent
(including the reasonable fees and out-of-pocket expenses of counsel for the
Agent (and of local counsel, if any, who may be retained by said counsel)), in
connection with the preparation, execution, delivery and administration of this
Agreement, the Notes and all other instruments or documents provided for herein
or delivered or to be delivered hereunder or in connection herewith and (b)

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-44-

all out-of-pocket costs and expenses (including reasonable attorneys’ fees and
legal expenses and allocated costs of staff counsel) incurred by the Agent and
each Bank in connection with the enforcement of this Agreement, the Notes or any
such other instruments or documents. Each Bank agrees to reimburse the Agent for
such Bank’s pro rata share (based upon its respective Percentage, determined at
the time such reimbursement is sought) of any such costs or expenses incurred by
the Agent on behalf of all the Banks and not paid by the Company other than any
fees and out-of-pocket expenses of counsel for the Agent which exceed the amount
which the Company has agreed with the Agent to reimburse. In addition, the
Company agrees to pay, and to hold the Agent and the Banks harmless from all
liability for, any stamp or other Taxes which may be payable in connection with
the execution and delivery of this Agreement, the borrowings hereunder, the
issuance of the Notes (if any) or the execution and delivery of any other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided for in this
Section 13.5 shall survive repayment of the Loans, cancellation of the Notes or
any termination of this Agreement.

     Section 13.6. Indemnification. In consideration of the execution and
delivery of this Agreement by the Agent and the Banks, the Company hereby agrees
to indemnify, exonerate and hold each of the Banks, the Agent, the Affiliates of
each of the Banks and the Agent, and each of the officers, directors, employees
and agents of the Banks, the Agent and the Affiliates of each of the Banks and
the Agent (collectively herein called the “Bank Parties” and individually called
a “Bank Party”) free and harmless from and against any and all actions, causes
of action, suits, losses, liabilities, damages and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements (collectively herein
called the “Indemnified Liabilities”), incurred by the Bank Parties or any of
them as a result of, or arising out of, or relating to (i) this Agreement, the
Notes (if any) or the Loans or (ii) the direct or indirect use of proceeds of
any of the Loans or any credit extended hereunder, except for any such
Indemnified Liabilities arising on account of such Bank Party’s gross negligence
or willful misconduct, and if and to the extent that the foregoing undertaking
may be unenforceable for any reason, the Company hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The Company agrees not to
assert any claim against the Bank Parties on any theory of liability, for
consequential, indirect, special or punitive damages arising out of or otherwise
relating to this Agreement and the Notes (if any) or any of the transactions
contemplated hereby or thereby or the actual or proposed use of the proceeds of
the Loans. All obligations provided for in this Section 13.6 shall survive
repayment of the Loans, cancellation of the Notes (if any) or any termination of
this Agreement.

     Section 13.7. Regulation U. Each Bank represents that it in good faith is
not relying, either directly or indirectly, upon any margin stock (as such term
is defined in Regulation U promulgated by the Board of Governors of the Federal
Reserve System) as collateral security for the extension or maintenance by it of
any credit provided for in this Agreement.

     Section 13.8. Removal of Banks; Substitution of Banks.

     (a) With respect to any Bank (i) on account of which the Company is
required to make any deductions or withholdings or pay any additional amounts,
as contemplated by Section

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-45-

6.4, (ii) on account of which the Company is required to pay any additional
amounts, as contemplated by Section 7.1, and (iii) for which it is illegal to
make a LIBOR Rate Loan, as contemplated by Section 7.3, the Company may in its
discretion, upon not less than 30 days’ prior written notice to the Agent and
each Bank, remove such Bank as a party hereto. Each such notice shall specify
the date of such removal (which shall be a Business Day), which shall thereupon
become the scheduled Termination Date for such Bank.

     (b) In the event that any Bank is the subject of a notice of removal
pursuant to subsection (b) above, then, at any time prior to the Termination
Date for such Bank (a “Terminating Bank”), the Company may, at its option,
arrange to have one or more other Eligible Assignees (which may be a Bank or
Banks, or if not a Bank, shall be acceptable to the Agent (such acceptance not
to be unreasonably withheld or delayed), and each of which shall herein be
called a “Successor Bank”) with the approval of the Agent (such approval not to
be unreasonably withheld or delayed) succeed to all or a percentage of the
Terminating Bank’s outstanding Loans, if any, and rights under this Agreement
and assume all or a like percentage (as the case may be) of such Terminating
Bank’s undertaking to make Loans pursuant hereto and other obligations hereunder
(as if, in the case of any Bank that is the subject of a notice of removal
pursuant to sub-section (a) above, no such notice of removal had been given by
the Company. Such succession and assumption shall be effected by means of one or
more agreements supplemental to this Agreement among the Terminating Bank, the
Successor Bank, the Company and the Agent. On and as of the effective date of
each such supplemental agreement (i) each Successor Bank party thereto shall be
and become a Bank for all purposes of this Agreement and to the same extent as
any other Bank hereunder and shall be bound by and entitled to the benefits of
this Agreement in the same manner as any other Bank and (ii) the Company agrees
to pay to the Agent for the account of the Agent a processing fee of $2,500 for
each such Successor Bank which is not a Bank.

     (c) On the Termination Date for any Terminating Bank, such Terminating
Bank’s Commitment shall terminate and the Company shall pay in full all of such
Terminating Bank’s Loans (except to the extent assigned pursuant to subsection
(b) above) and all other amounts payable to such Bank hereunder (including any
amounts payable pursuant to Section 7.4 on account of such payment); provided,
that if an Event of Default or Unmatured Event of Default exists on the date
scheduled as any Terminating Bank’s Termination Date, payment of such
Terminating Bank’s Loans shall be postponed to (and, for purposes of calculating
commitment fees under Section 4.4, and determining the Required Banks (except as
provided below), but for no other purpose, such Terminating Bank’s Commitment
shall continue until) the first Business Day thereafter on which (i) no Event of
Default or Unmatured Event of Default exists (without regard to any waiver or
amendment that makes this Agreement less restrictive for the Company, other than
as described in clause (ii) below) or (ii) the Required Banks (which for
purposes of this subsection (c) shall be determined based upon the respective
Percentages and aggregate Commitments of all Banks other than any Terminating
Bank whose scheduled Termination Date has been extended pursuant to this
proviso) waive or amend the provisions of this Agreement to cure all existing
Events of Default or Unmatured Events of Default or agree to permit any
borrowing hereunder notwithstanding the existence of any such event. In the
event that Halifax plc or its Affiliates shall become a Terminating Bank, the
Required Banks with the consent of the Company (which consent shall not be
unreasonably withheld or delayed) shall

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-46-

appoint a Bank or Person other than Bank of Scotland as Agent, which shall have
all of the rights and obligations of the Agent upon the effective date of and
pursuant to an agreement supplemental hereto among the Company and the Banks,
and thereupon Bank of Scotland, as Agent, shall be relieved from its obligations
as Agent hereunder, it being understood that the provisions of Section 12 shall
inure to the benefit of Bank of Scotland as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no such successor
Agent shall be appointed within 30 days of the Termination Date of the Agent,
then the Agent shall, on behalf of the Banks, appoint a successor Agent in
accordance with the provisions set forth in Section 12.8 for a resigning Agent.

     (d) To the extent that all or a portion of any Terminating Bank’s
obligations are not assumed pursuant to subsection (b) above, the Aggregate
Commitment shall be reduced on the applicable Termination Date and each Bank’s
percentage of the reduced Aggregate Commitment shall be revised pro rata to
reflect such Terminating Bank’s absence. The Agent shall distribute a revised
Schedule I indicating such revisions promptly after the applicable Termination
Date and update the Register accordingly. Such revised Schedule I shall be
deemed conclusive in the absence of demonstrable error.

     (e) The Agent agrees to use reasonable commercial efforts to assist the
Company in locating one or more commercial banks or other financial institutions
to replace any Terminating Bank prior to such Terminating Bank’s Termination
Date.

     Section 13.9. Captions. Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

     Section 13.10. Governing Law; Severability. THIS AGREEMENT AND EACH NOTE
SHALL BE A CONTRACT MADE UNDER, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK. All obligations of the Company and the rights of
the Agent, the Banks and any other holders of the Loans expressed herein or in
the Notes (if any) shall be in addition to and not in limitation of those
provided by applicable law. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

     Section 13.11. Counterparts; Effectiveness. This Agreement may be executed
in any number of counterparts and by the different parties on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
When counterparts of this Agreement executed by each party shall have been
lodged with the Agent (or, in the case of any Bank as to which an executed
counterpart shall not have been so lodged, the Agent shall have received
facsimile or other written confirmation of execution of a counterpart hereof by
such Bank), this Agreement shall become effective as of the date hereof and the
Agent shall so inform all of the parties hereto.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-47-

     Section 13.12. Further Assurances. The Company agrees to do such other acts
and things, and to deliver to the Agent and each Bank such additional
agreements, powers and instruments, as the Agent or any Bank may reasonably
require or deem advisable to carry into effect the purposes of this Agreement or
to better assure and confirm unto the Agent and each Bank their respective
rights, powers and remedies hereunder.

     Section 13.13. Successors and Assigns. This Agreement shall be binding upon
the Company, the Banks and the Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Banks and the Agent
and the respective successors and assigns of the Banks and the Agent. The
Company may not assign any of its rights or delegate any of its duties under
this Agreement without the prior written consent of all of the Banks.

     Section 13.14. Waiver of Jury Trial. THE COMPANY, THE AGENT AND EACH BANK
HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

     Section 13.15. No Fiduciary Relationship. The Company acknowledges that
neither the Agent nor any Bank has any fiduciary relationship with, or fiduciary
duty to, the Company arising out of or in connection with this Agreement, the
Notes (if any) or the transactions contemplated hereby, and the relationship
between the Agent and the Banks, on the one hand, and the Company, on the other,
in connection herewith or therewith is solely that of creditor and debtor. This
Agreement does not create a joint venture among the parties.

     Section 13.16. USA PATRIOT Act. Each Bank hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Bank to identify the Company in accordance with the Act.

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-48-

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:   /s/ Alan H. Lund         Name:   Alan H. Lund        Title:   Chief
Financial Officer     

                  By:   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry   
    Title:   Senior Vice President and Treasurer     

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-49-

            AGENT


THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND
      By:   /s/ Robert Buck         Name:   Robert Buck        Title:  
Director     

                  By:   /s/ Mike Gear         Name:   Mike Gear        Title:  
Director     

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



-50-

            BANKS


HALIFAX PLC
      By:   /s/ Robert Buck         Name:   Robert Buck        Title:  
Director     

                  By:   /s/ Mike Gear         Name:   Mike Gear        Title:  
Director     

180-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule I

Schedule of Banks

             
BANK
    COMMITMENT    
Halifax plc
    $500,000,000    

Schedule I

 



--------------------------------------------------------------------------------



 



Schedule II

Address for Notices



PARTY
    ADDRESS FOR NOTICES        
Company
    Attn: Pamela S. Hendry

    10250 Constellation Blvd., Suite 3400

    Los Angeles, California 90067

    Tel: 310-788-1999

    Fax: 310-788-1990

    Telex: 69-1400 INTERLEAS BVHL        
Agent
    Attn: Carl Irvine/Mike Gear

    155 Bishopsgate

    Level 7

    London EC2M 3YB

    Tel: 020 7012 9289

    Fax: 020 7012 9455        
Halifax plc
    Attn: Carl Irvine/Mike Gear

    155 Bishopsgate

    Level 7

    London EC2M 3YB

    Tel: 020 7012 9289

    Fax: 020 7012 9455

Schedule II

 